 TALLADEGA COTTON FACTORY,INC.295Respondent has engaged in unfair labor practices within the meaning of Section 8 (a) (3) and(1) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]TALLADEGA COTTON FACTORY, INC.andTEXTILE WORK-ERS UNIONOF AMERICA,CIO. Case No.10-CA-806. July22, 1953DECISION AND ORDEROn February 28, 1952, Trial Examiner James A. Shawissued his Intermediate Report in the above entitled proceed-ing,finding that the Respondent had engaged in and was en-gaging incertain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction,as set forth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of thecomplaint with respect to such allegations. Thereafter, theRespondent and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examinerwith the exceptions, modifications, and additions noted below.1.We agree with the Trial Examiner that the Respondentdischarged supervisory employees, OverseersMarion K.Shiflett and Seybourn Pilkington, because of their failure ef-fectively to support the Respondent's antiunion campaign byinterfering with, restraining, and coercing its nonsupervisoryemployees in the exercise of their self-organizational rights,and not because of any prounion activities on the part of thesesupervisors, as contended by the Respondent. However, we areunable to concur in the Trial Examiner's conclusion that thedischarges did not violate Section 8 (a) (1) of the Act becauseShiflett and Pilkington had actually followed, though reluctantly,the Respondent's orders.As fully discussed in the Intermediate Report, the Respond-ent learned of the Union's efforts to organize its employeesshortly after the commencement of its campaign in earlyJuly 1949, and took immediate steps to thwart that campaign.Among other things, it called meetings of its supervisors,which Overseers Shiflett and Pilkington and several non-106 NLRB No. 61. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisory employees attended. At these meetings, the Re-spondent told those present that it was opposed to, and wouldnot have, a union in its plant, and instructed them to put a stopto the union activities, to "break the Union up," and to talk tothe employees and "get them out of the Union." i The Respond-ent also informed those present that it was relying on theoverseers who, it believed, were the only ones who couldsuccessfully defeat the Union's campaign.Althoughexpressing an unwillingness to engage in antiunionactivities, Overseers Shiflett and Pilkington nevertheless, at theRespondent's repeated insistence, reluctantly interrogated em-ployees under their supervision concerning their union member-ship, their attendance at union meetings, and their voting inten-tions, and informed those employees who asked for the reasonfor the interrogation that the "office" wanted to know. Similaracts of interrogation were engaged in by the Respondent'sofficers and other supervisors.The Respondent's pressureon Overseers Shiflett and Pilking-ton to secure the employees' withdrawal from the Union in-creased as the date of the scheduled representation electionapproached and culminated about a week before the election inblunt warnings to Shiflett by President McMillan and Superin-tendentMurphy that unless he got the employees out of theUnion they would get a new overseer.' On August 25, 1949,theUnion won the election. True to its prior warnings, andon the very same day, Superintendent Murphy summonedShiflett to his office and discharged him with the explanationthat he alreadyknew the reason.The next day Murphy dis-charged Pilkington, telling him that the reason for his dischargewas that he "let the boys join the Union . . . [and that he] justdidn't try hard enough" to keep them out.It is clear from the foregoing, as the Trial Examiner found,that the Respondent was motivated in discharging Shiflett andPilkington by their failure to prevent the Union from becomingthe bargaining representative of its employees.' Unlike theTrial Examiner, however, we find that these discharges inter-fered with, restrained, and coerced rank-and-file employeesin the exercise of their self-organizational rights guaranteedin Section7 of the Act.Itcannot be seriously argued that the discharges were in-tended to maintain the Respondent's neutrality. The Respond-ent's opposition to the Union, which was too well known to therank-and-file employees, would belie such an assertion. Indeed,not only did Shiflett and Pilkington, though halfheartedly andiThe Respondent objected to the admission in evidence of the facts of the conversationsbetween its supervisory employees,contending that these conversations were confidentialcommunications.We find such contention to be without merit. Southeastern Pipeline Com-pany, 103 NLRB 341.2 Early in the campaign when the Respondent first learned that Shiflett's 2 sons, John Edwinand Harold, had joined the Union, both President McMillan and Superintendent Murphy urgedShiflett,although unsuccessfully, to use his parental influence to get his 2 sons out of theUnion.3 It is noted that the question of the Respondent's motivation in discharging Shiflett andPilkington was plainly neither litigated nor in issue in the representation case involvingobjections to the election, which is discussed in the intermediate Report TALLADEGA COTTON FACTORY,INC.297under continuous pressure from the Respondent'sofficials,engage on the Respondent's behalf in conduct prohibited by theAct,but the Respondent'sofficials themselves and othersupervisors also engaged in unfair labor practices.Moreover,the record discloses that nonsupervisory employees were awarethat Shiflett and Pilkington were acting under instructionsfrom the Respondent to defeat the Union's organizing campaign.Thus, nonsupervisory employees were present at meetingswhen the Respondent directed Shiflett and Pilkington to getthe employees out of the Union, when Pilkington protestedagainst SuperintendentMurphy's orders to supervisors to"break the Union up," and when Murphy instructed Shiflettto secure his sons' withdrawal from the Union.In these circumstances, where, as here,the dischargesfollowed immediately on the heels of the Union'svictory inthe Board-conducted election,the discharges plainly demon-strated to rank-and-file employees that this action was partof its plan to thwart their self-organizational activities andevidenced a fixed determination not to be frustrated in itsefforts by any halfhearted or perfunctory obedience from itssupervisors. In our opinion,the net effect of this conduct wasto cause nonsupervisory employees reasonably to fear thatthe Respondent would take similar action against them if theycontinued to support the Union. For this reason, we find thatthe discharges violated Section 8 (a) (1) of the Act.4The Respondent contends,however, that as supervisors arenot employees under the amendments to the Act,itwas privi-leged to discharge Shiflett and Pilkington.Although it is truethat under the amendments the Act no longer protects super-visors discharged for union activities,we find,for the reasonsdiscussed in the majority opinion in Inter-City Advertising,that the amendments did not change the law heretofore appliedin cases comparable to the present one, where the dischargeof supervisory employees constituted an invasion of the self-organizational rights of rank-and-file employees.The Respondent also contends that the allegations of thecomplaint relating to the discharge of Overseers Shiflett andPilkington are barred by Section 10 (b) because these dischargesoccurred more than 6 months before the filing and service ofthe fourth amended charge which specifically alleged this viola-tion.' The record discloses that on August 24, 1949, the Unionfiled its original charge which was served on August 26. Thischarge alleged that the Respondent discriminatorily discharged4lnter-City Advertising Company, 89 NLRB 1103, modified on other grounds 190 F. 2d 420(C.A. 4); Vail Mfg.Co., 61 NLRB 181, enfd.158 F.2d 664,666-667(C. A. 7), cert.denied331 U. S. 835; Richter'sBakery, 46 NLRB 447,450, enfd. 140 F. 2d 870, 871-2 (C. A. 5),cert.denied 322 U. S. 754;Eagle-Picher Mining&Smelting Company, 16 NLRB 727, 822,enfd. 119 F.2d 903, 911-913 (C. A. 8); Ronrico Corp.,53 NLRB 1137;Reliance Mfg. Co.,60 NLRB W.sContrary to the Respondent's further contention,the complaint is not invalid becausebased on charges filed by the Union at a time when its parent organization,the CIO, wasnot in compliance with Section 9 (f), (g), and(h) of the Act, in view of the fact that the CIOwas in compliance at the time the complaint was issued.Dant & Russell, Ltd.,73 S. Ct.375. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD5named nonsupervisory employees and concluded that "bythese acts, and other acts and conduct, within the past 6 months,the Employer . . . has interfered with, restrained and coerceditsemployees in the exercise of their rights as guaranteedinSection 7 of the Act." After the filing of that charge,Shiflett and Pilkington were discharged on August 25 and 26,1949, respectively. Their discharges were included in theUnion's fourth amended charge' which was filed about 13months later, and alleged that by this conduct the Respondentinterferedwith, restrained, and coerced employees in theexercise of their rights guaranteed in Section 7 of the Act.Contrary to the Respondent's contention, we find that thecomplaint properly included the allegations respecting Shiflett'sand Pilkington's discharge. Following the rationale of CatheyLumber,7 the Board has held that once the Board's jurisdictionisinvoked by the timely filing and service of a charge, anyunfair labor practices uncovered while the charge is beinginvestigated becomes cognizable by the Board and may beincluded in the complaint without amending the charge.' As theunlawful discharges of Shiflett and Pilkington occurred afterthe filing of the original charge, we find that Section 10 (b)does not preclude their inclusion in the complaint.In any event, we find that the first amended charge, whichwas filed on September 9, 1949, about 2 weeks after Shiflett'sand Pilkington's discharge, is sufficient to support the com-plaint herein. Like the original charge, the first amendedcharge contained a broad allegation of interference with,restraint, and coercion of employees in violation of Section8 (a) (1). In Cathey Lumber, the Board held that the 6-monthlimitation in Section 10 (b) extinguished liability for unfairlabor practices committed more than 6 months before thefiling and service of a charge, but did not prevent the Boardfrom remedying any unfair labor practices committed within6months of that date, even though they were not particularizedin the charge. As the discharge of Shiflett and Pilkingtonoccurredwithin 6 months of the filing and service of theamended charge, and especially as the allegations of the com-plaint in question are merely an enlargement of the broad8 (a) (1) allegation of the amended charge, we find that thedischarges were properly alleged in the complaint.2.We agree with the Trial Examiner that the Respondent,in violation of Section 8 (a) (3) and (1), discriminatorily dis-charged James Edwin Shiflett and discriminatorily demotedChesterMagouyrk. However, we do not agree that the Re-spondent similarly violated the Act in the discharge of HaroldShiflett.Our disagreement stems not from any disapproval oftheTrial Examiner's credibility findings, but from the in-ferences drawn as to the reason which motivated the discharge.6A first amended charge was filed September 9, 1949, and secondand thirdamendedcharges within 3 months thereafter, which added the names of other nonsupervisory em-ployees allegedly discriminatorily discharged.786 NLRB 157.6 Ferro Stamping and Manufacturing Company, 93 NLRB 1459; Jay Company, Inc , 103NLRB 1645. TALLADEGA COTTON FACTORY, INC.299The record established, and the Trial Examiner found, thatHarold Shiflett in the course of his duties made an impropergear changethat resulted in the production of a quantity ofdefective yarn, and that thereafter, in an effort to conceal hismistake, Harold Shiflett changed the marking on the yard.Although the questionisnotfree from doubt, we are notentirely persuaded, in view of Harold Shiflett's concealmentof his mistake which resulted in furtherlossof yarn,' thatthe preponderance of the evidence establishes that the Re-spondentwasmotivated in discharging him for his unionactivities rather than for his dereliction. Accordingly, weshall dismiss the allegation of the complaint with respect toHarold Shiflett.THE REMEDYHaving found that the Respondent has engaged in and is en-gaging in unfair labor practices in violation of Section 8 (a) (1)and (3) of the Act, we shall order it to cease and desist fromitsunlawful conduct and take affirmative action necessary toeffectuate the policies of the Act.We have found that the Respondent discharged Marion K.Shiflettand Seybourn Pilkington and thereby, in violation ofSection 8 (a) (1) of the Act, interfered with, restrained, andcoerced its nonsupervisory employees in the exercise of theirrights guaranteed under Section7 of the Act. In order to restoreto the nonsupervisory employees their full freedom to exercisethese rights and thus to effectuate the policies of the Act, wefind it necessary to provide for the reinstatement with backpay of Marion K. Shiflett and Seybourn Pilkington.10 Accord-ingly,we shall order the Respondent to offer Marion K.Shiflett and Pilkington full and immediate reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and to makethem whole for any loss of pay they may have suffered byreason of their discharge by payment to each of them a sumofmoney equivalent to the amount each normally would haveearned as wages from the dates of his respective dischargeto the date of the Intermediate Report and from the date ofthis Decision and Order to the date of the offer ofreinstate-ment, less his net earnings during these periods. Loss of backpay shall be computed in accordance with the formula pre-scribed in F. W. Woolworth Company, 90 NLRB 289.At the hearing Chester Magouyrk testified that he quit theRespondent's employ on August 30, 1950, forreasons not9 According to the uncontradicted testimony of Superintendent Murphy, some of the de-fectiveyarn found its way into the winding room where, because of the similarity of thechalk marks, it was mixed with some first quality yarn which made it necessary to discardall such suspect yarn.10 Inter-City Advertising Company, 89 NLRB 1103. The Trial Examiner asserts that itwould be reasonable to infer that if Shiflett and Pilkington were reinstated, they wouldbe more vigorous in their antiunion conduct. This does not necessarily follow as our Orderenjoins the Respondent and its agents from engaging in the unlawful conduct. Nor is thereany basis for the Trial Examiner's suggestion that allowance of back pay in the circumstancesof this case would be penal 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated in the record. Under the circumstances, we presumethat his resignation was voluntary and unrelated to any unfairlabor practice committed by the Respondent. Accordingly, weshall not order his reinstatement. We shall also limit theback pay due him for the period from the date when the Re-spondent discriminatorily demoted' him to the date he termi-nated his employment. Back pay shall be computed in accord-ance with the formula prescribed in F. W. Woolworth Company,supra.We have agreed with the Trial Examiner that the Respondentdiscriminatorily discharged James Edwin Shiflett on August4, 1949. We also adopt the Trial Examiner's recommendationthat the Respondent be directed to offer James Edwin Shiflettimmediate and full reinstatement to his former or a sub-stantially equivalent position, without prejudice to his seniorityor other rights and privileges and to make him whole for anyloss of pay he may have suffered by reason of such discrimina-tion against him. At the hearing, however, it appeared thatJames Edwin Shiflett was in the military service of the UnitedStates.Accordingly, if at the time of the issuance of thisDecision and Order, James Edwin Shiflett is still in the mili-tary service, we shall order the Respondent to notify him im-mediately by registered mail directed to his last knownaddress, that said offer of reinstatement will continue for90 days after his discharge from active military service. Weshall also order the Respondent to make him whole for anyloss of pay he may have suffered by reason of its discrimina-tion against him, by payment to him of a sum of money equiva-lent to the amount he normally would have earnedas wagesduring the periods (1) between the date of his discharge bytheRespondent and the date of his induction into the activeArmed Forces of the United States, less his net earningsduring the said period;' and (2) between the date 5 days afterhis timely application for reinstatement and the date of Re-spondent's offer of reinstatement, less his net earnings duringthe said period. Back pay shall be computed in accordance withthe formula prescribed in F. W. Woolworth Company, supra."ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent, Talladega Cotton Factory, Inc., Talladega, Alabama,its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in Textile Workers Union ofAmerica, CIO, or any other labororganizationof its employees,i<The Trial Examiner in "The Remedy" section of the intermediate Report inadvertentlyreferred to July 13, 1949, as the date of Magouyrk's discriminatory discharge. This is thedate on which he was discriminatorily demoted.12The payment of this amount shall be made immediately without awaiting a final determi-nation of the full amount of the award.l3Aerovox Corporation, 102 NLRB 1526. TALLADEGA COTTON FACTORY, INC.301by discharging or demoting any of its employees or in anyothermanner discriminating in regard to the hire or tenureof employment or any term or condition of employment.(b) Interrogating its employees concerning their union affilia-tions, activities, sympathies, or votingintentions,or threateningemployees with reprisalor economicloss because of theirunion affiliations, activities, or sympathies.(c) In any other manner interfering with, restraining, orcoercingitsemployees in the exercise of the right to self-organization,to form labororganizations,to joinor assistTextileWorkers Union of America, CIO, or any other labororganization,to bargain collectively through representativesof their own choosing,and to engagein concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act, or to re-frain from any and all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labororganizationas a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Offer James Edwin Shiflett immediate and full reinstate-ment to his former or a substantially equivalent position,without prejudice to his seniority or other rights or privilegesand make him whole for any loss of pay he may have sufferedas a result of his discriminatory discharge, in the mannerset forth in the section of this Decision and Order entitled"The Remedy."(b)Make whole Chester Magouyrk for anylossof pay hemay have suffered as a result of his discriminatory demotion,in the manner set forth in the section of this Decision andOrder entitled "The Remedy."(c)OfferMarion K. Shiflett and Seybourn Pilkington im-mediate and full reinstatement to their former positions or tosubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges and make them wholefor any loss of pay they may have suffered as a result of theirdischarge, in themanner setforth in the section of this Decisionand Order entitled "The Remedy."(d) Upon request, make available to the Board orits agentsfor examination and copying, all payroll records, social-secu-rity paymentrecords,timecards,personnelrecords and re-ports, and all other records necessary to analyze the amountsof back pay due under the terms of this Order.(e)Postat itsTalladega plant, Talladega, Alabama, copies,of the notice attachedhereto asan appendix.M Copies of suchnotice, to be furnished by the Regional Director for the TenthRegion,shall, after being duly signed by a representative oftheRespondent, be posted by it immediately upon receiptthereof, and maintained by it for sixty (60) consecutive dayslIn the event that this Order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words "Pursuantto a Decision and Order" the words "Pur-suant to a Decreeof the United States Court of Appeals, Enforcing an Order " 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order, asto what steps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed, insofar as it alleges that the Respondentdischarged Harold Shiflett in violation of Section 8 (a) (3) and8 (a) (1) of the Act.Chairman Farmer and Member Styles took no part in theconsideration of the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOT discourage membership in TextileWorkers Union of America, CIO, or in any other labororganizationof our,employees, by discharging or demotingany of our employees, or in any other manner by discrim-inating againstthem in regard to their hire or tenure ofemployment, or any term or condition of employment.WE WILL NOT interrogate our employees concerningtheir union affiliations, activities, sympathies, or votingintentions,or threaten our employees with reprisal oreconomic loss because of their union affiliations, activities,sympathies, or voting intentions.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations, tojoinor assistTextile Workers Union of America, CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act, or to refrain from any or all suchactivities, except to the extent such right may be affectedby an agreement requiring membership in a labor organi-zation asa condition of employment, as authorized inSection 8 (a) (3) of the Act.WE WILL offer to James Edwin Shiflett, Marion K.Shiflett, and Seybourn Pilkington immediate and full rein-statement to their former of substantially equivalent posi-tions,without prejudice to their seniority or other rightsor privileges. TALLADEGA COTTON FACTORY,INC.303WE WILL make James Edwin Shiflett and ChesterMagouyrk whole for any loss of pay suffered as a resultof the discrimination against them. We will also makewhole Marion K. Shiflett and Seybourn Pilkington for anyloss of pay suffered as a result of their discharge.TALLADEGA COTTON FACTORY, INC.,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof and must not be altered, defaced, or covered by anyother material.Intermediate Report'STATEMENT OF THE CASEUpon a fourth amended charge filed on September 12, 1950, by Textile Workers Union ofAmerica, CIO, herein called the Union, the General Counsel of the National Labor RelationsBoard, herein called respectively the General Counsel and the Board, by the RegionalDirector for the Tenth Region (Atlanta, Georgia), issued his complaint dated March 22,1951,againstTalladega Cotton Factory, Inc , at Talladega, Alabama, herein called Re-spondent, alleging that Respondent had engaged in and was engaging in certain unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3) and Section 2(6)and (7) of the National Labor Relations Act, as amended, Gl Stat. 136, herein called theActA copy of the charge, the complaint, and a notice of hearing were duly served uponRespondent and the UnionWith respect to the unfair labor practices the complaint alleged in substance that Re-spondent: 2On or about October 4, 1949, discharged James A. Shiflett and on or aboutOctober 11, 1949 discharged Harold Shiflett and thereafter refused and failed to reinstatethem, because of their membership in and activities on behalf of the Union and becausetheyengaged in concerted activities with other employees for the purpose of collectivebargaining or other mutual aid or protection That the Respondent on or about July 13, 1949,demoted Chester Magouyrk and thereafter refused and failed to reinstate him to his formerjob,because of his membership in and activities on behalf of the Union and because he en-gaged in concerted activities with other employees for the purpose of collective bargainingor other mutual aid or protection Respondent discharged Overseer Marion K. Shiflett onor about August 25, 1949, and Overseer Seybourn Pilkington on or about August 26, 1949,and thereafter refused to reinstate them, because they did not engage in interrogation ofthe type described herein below with sufficient frequency and effectiveness to satisfy theRespondent [emphasis supplied], 3 because they did not comply to the Respondent's satis-factionwith the orders and directions described below, and because they did not by saidinterrogation, threats, warnings, and other means cause and induce the employees of theRespondent to vote against the Union in an election conducted by the Board on August 25,1949 The Respondent discharged and failed and refused to reinstate said Shiflett and Pilking-ton in order to discourage its employees from joining, remaining members of, or assistingthe Union, and from engaging in concerted activities for the purpose of collective bargainingiThe delay in the issuance of this intermediate Report was necessitated by the illness,hospitalization,and convalesence of the Trial Examiner during the months of May, June,July, August, September, and October, 1951z Due to the numerous motions to dismiss various allegations and portions thereof of thecomplaint made prior to and during the hearing herein the undersigned deems it necessaryto set forth in considerable detail the allegations in both the complaint and the answer3At the close of the General Counsel's case-in-chief the undersigned granted a portionof the Respondent's motion to strike, inter alia, paragraph 9 of the complaint to the extentof the lines emphasized above. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDor other mutual aid or protection That the Respondent by and through its following namedofficers, agents, and representatives, in or around the periods of time indicated oppositetheir respective names, interrogated its employees concerning their union membership,activities, and sympathies:President Robert A. McMillan--June, July, August, 1949Superintendent E. H. Murphy--June, July, August, 1949--"Overseer Marion K. Shiflett--June, July, August, 1949Overseer Seybourn Pilkington- -June, July, August, 1949Overseer Nolan Steel--June, July, August, 1949Foreman Herschel Wilcox--June, July, August, 1949Foreman Wilson Robinson--August 1949Overseer Jessie Quarles- -September 1950The Respondent, by and through the above-named officers, agents, and representatives,at one time or another during the months of June, July, and August, 1949, threatened and warneditsemployees to refrain from assisting, becoming members of, or remaining members oftheUnion, ordered and directed its supervisors to interrogate its employees concerningtheir union membership and activities and to threaten and warn its employees concerningtheirmembership in and activities on behalf of the Union and report to the Respondent anyinformation obtained, by and through President Robert A. McMillan in or around July andAugust 1949, asked employee Chester Magouyrk whether he placed union literature onRespondent's bulletin boards, and ordered and required him to remove said literature fromthebulletinboardsby and through President Robert A. McMillan in or around July orAugust 1949, threatened and warned its employees that their union membership and activitieswould cause the Talladega plant to close, by the acts described above where reference ismade to the discharge and failure to reinstate employees Harold Shiflett and James E.Shiflettand the demotion of Chester Magouyrk and failure to reinstate him to his formerposition,has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act by all of the acts described above, and by each of said acts,has engaged in and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act, and the acts of the Respondent described above constitute unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3) and Section 2(6) and (7) of the ActRespondent filed an answer on April 2, 1950, in which without waiving its right to file amotion to dismiss4 it admitted certain jurisdictional facts, but denied the commission ofany unfair labor practices It admitted the discharge of Marion K. Shiflett and SeybournPilkington, and for further answer alleged that the allegation in the complaint as regardsthese employees was predicated on charges filed more than 6 months after the date of saidacts,and further that said named employees were not "employees" within the meaning ofthe Act, as amended at the time of their discharges The answer further denied the allega-tion in the complaint that President McMillan and Superintendent Murphy ordered anddirected its supervisory employees to engage in certain unfair labor practices, becauseeven if true they "constituted privileged communications between Respondent and its super-visory employees "5On April 9, 1951, the Respondent filed a "Motion to Dismiss" certain pertinent allegationsin the complaint with the Regional Director for the Tenth Region (Atlanta, Georgia), who inturn referred it to the undersigned for ruling On or about April 12, 1951, the undersigneddenied saidmotion without prejudice to the Respondent to renew it at the opening of thehearing in Talladega, Alabama, on April 16, 1951 Thereafter, on April 16, 1951, the Re-spondent filed an amended answer in which in substance it reiterated and reemphasized itsposition as stated in its original answerPursuant to notices, a hearing was held on April 16, 17, 18, 19, and 20, 1951, at Talladega,Alabama, before the undersigned Trial Examiner duly appointed by the Chief Trial ExaminerThe General Counsel and the Respondent were represented by counsel and the Union by a layrepresentative. Full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties At the opening of thehearing both the General Counsel and the Respondent made numerous motions for the con-4 Seeinfra in re "Motion to Dismiss."5 For disposal of the issues raised by the answer as to Marion K Shiflett and SeybournPilkington and the allegation as regards "privileged communications" see infraas regards"Motion to Dismiss " TALLADEGA COTTON FACTORY, INC.305sideration of the undersigned Among the motions offered was a renewal of the Respondent's"Motion to Dismiss" certainallegationsof the complaint, particularlyas regardsMarion K.Shiflett and Seybourn Pilkington, on the grounds that- (a) They were supervisory employees,and hence not protected under the Act, and (b) the fourth amended charge wherein their namesfirstappear wasfiledmore than 13 months after their discharge, and hence the Board iswithout jurisdiction as to them because oftheproviso in Section 10 (b) of the Act, as amended.The undersignedagaindenied the Respondent's motion in this regard without prejudice torenewingitatthe close of the hearing Counsel for the Respondent appealed the under-signed's rulingto the Board in Washington, D. C. Thereafter during the course of the hearingthe undersigned's ruling was sustained by the Board to the extent that no final dispositionof said motion would be made until the Board had an opportunity to review the record as awhole.Counsel for the Respondentagainrenewed his "Motion to Dismiss" the complaintat the close of the General Counsel's case-in-chief. It wasagaindenied without prejudicetorenewal thereof at the close of the hearing. Consequently counsel for the Respondentrenewed said "Motion to Dismiss" at the close of the hearing herein. Ruling thereon wasreservedItishereby disposed of in the following manner Insofar as the Respondent'scontention as to the applicability of the proviso in Section 10 (b) of the Act to the allegationsin the complaint concerning Supervisors Marion K. Shiflett and Seybourn Pilkington, themotion is hereby denied The undersigned is not mindful of the fact that neither the Unionnor the individuals involved saw fit to file charges with the Board until almost 13 monthsafter their discharge by the Respondent. He feels that the finding of the Board in CatheyLumber Company, 86 NLRB 157,6 is binding upon him in the determination of the issue inthisregard as raised by the "Motion to Dismiss," the pleadings, and supporting briefssubmitted by the parties. The undersigned has taken cognizance of the Respondent's con-tention that the allegations in the complaint concerning the discharges of Shiflett and Pilk-ingtonstates a new cause of action and consequently is barred by the proviso to Section 10(b)of the Act Since this contention is the crux of the Respondent's "Motion to Dismiss"in thisregardthe undersigned directs particular attention to the following excerpt fromthe Board's decision in the Cathey Lumber Company case, supra:We are, therefore, of the opinion that the function of the charge continues unchangedin the amended Act, that is, that when filed the charge sets in motion the Board's in-vestigatorymachinery in order to ascertain whether or not a complaint should issue.As there is no requirement that the charge set forth each unfair labor practice alle-gation to be litigated, the practiceofenlarginguponthe charge to include in the complaintallegations of unfair labor practices uncovered during the investigation likewise continuesunchanged under the amended Act--but with this important exception made necessaryby the purpose of the limitation period imposed by the proviso that the complaint shallnot include allegationsof any unfair labor practices occurring more than 6 months priorto the filing and service of the charge initiating the case It follows that we must rejectthe construction of the proviso to Section 10 (b) advocated by the Respondent and theGeneral Counsel to the extent that it would also proscribe inclusion in the complaint ofallegations of unfair labor practices not specifically mentioned in a charge, althoughthe charge was filed with the Board and served upon the party charged within 6 monthsafter the commission of the particular alleged unfair labor practices [Emphasis sup-plied ]Itmust be remembered that the original charge herein was filed with the Regional Direc-tor of the Tenth Region (Atlanta, Georgia), on August 24, 1949, and a copy thereof served ontheRespondent on August 26, 1949 This charge specifically sets forth inter alia that theRespondent "has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) subsections (1) and (3)" of the Act Hence from that date forward the Re-spondent was on notice that it was charged with violations of Section 8 (a) (1) of the Act,which is exactly what the complaint alleges as regards Shiflett and Pilkington, and notSection 8 (a) (3) as the Respondent's "Motion to Dismiss," answers, and briefs in supportwould seem to indicate.'Order enforced by the United States Court of Appeals for the Fifth Circuit. January 22,1951, 185 F. 2d 1021. This order was later set aside by the Fifth Circuit after rehearingon other grounds, 189 F. 2d428. See also Cusano v. N L. R. B., 190 F. 2d 898, 904 (C. A 3);N. L. R. B. v. Westex Boot and Shoe Co., 190 F. 2d 12, 13-14 (C. A. 5); Kansas Milling Co.v.N. L R. B., 185 F. 2d 413, 415 (C. A. 10); Stokely Foods, Inc. v. N. L. R. B , 193 F. 2d736 (C. A. 5). 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs to the second issue raised by the "Motion to Dismiss," which likewise concerns Super-visors Shiflett and Pilkington, the Respondent contends that the complaint as to them should bedismissed because they, as supervisory employees, are excluded from the protection ofthe Act This issue is disposed of herein immediately belowThe record clearly shows that Shiflett and Pilkington are supervisory employees. Theundersigned agrees with the Respondent that as such they are not "employees" within themeaning of Section 2 (3) of the Act, and are not entitled to the usual remedy granted dis-criminately discharged employees under Section 8 (a) (3) of the Act, but we are not facedwith that issue herein. What we have before us is in substance an allegation in the complaintthatby the discharge of the two supervisory employees the Respondent interfered with,restrained, and coerced its employees in contravention of the rights guaranteed them inSection 7 of the Act, and hence specifically violative of Section 8 (a) (1) of the Act Forthese and other reasons which will be apparent hereinafter this branch of the "Motion toDismiss" as presented both prior to and during the hearing herein is likewise dismissed. 7There yet remains one further branch of the Respondent's "Motion to Dismiss." Thatthe undersigned feels compelled to discuss at some length in his disposition of the matter,and that is its contention that certain allegations in the complaint should be stricken becausethey " . complain of conversations between Respondent's several supervisory employeesSuch conversations constitute privileged communications between supervisors which, underthe terms of the Act and by virtue of the rulings of the Board itself and cannot and do notconstitute violations of the National Labor Relations Act, as amended." [Emphasis supplied ]The undersigned does not agree that such conversations are privileged communications andare neither admissible in evidence nor the basis for findings of fact thereon. The undersignedagrees that such conversations are not in and of themselves violative of the Act But whereas here evidence is offered by both the General Counsel-and the Respondent and receivedwithout objection of instructions given certain of the supervisory employees by the top hier-archy of management as regards the attitude and conduct of the supervisory employeestowards the employees during the Union's organizational drive, and thereafter, then suchconversations become pertinent and material and any claim of privilege vanishes into thinairTo begin with, the claim of "privilege" is a limited one. Wigmore, inter alia,8 has thefollowing comment on the subject of "Privilege":The claim of privilege can be made solely by the Witness himself, the privilege(as the common phrasing runs) is purely personal to himself. Whether he chooses tofulfill his duty without objection, or whether he prefers to exercise the exemption whichthe law concedes to him, is a matter resting entirely between himself and the State (ortheCourt as its representative). The party against whom the testimony is brought hasno rights to claim or to urge the exemption on his own behalf .Wigmore also has the following comment to make in Section 2286.Ingeneral, then, the mere fact that a communication was made in express confidenceor in the implied confidence of a confidential relation, does not create a privilege...No pledge of privacy, nor the oath of secrecy, can avail against demand for thetruth in a court of justiceIn addition to the above, all other branches of the "Motion to Dismiss" are hereby denied,except as noted supraAt the opening of the hearing the General Counsel moved for "Judgment on the Pleadings,"hisgrounds being that such a motion was in order, because the Respondent admitted in itsanswer and amended answer that it had discharged the two supervisors discussed herein-above. The motion was denied In his brief the General Counsel takes exception to the rulingof the undersigned, and points out that in several cases other hearing examiners have exer-cised the discretion vested in them, and summarily granted such motions. That no doubt istrue, but where as here a party pleads by way of answer in explanation of the acts complainedof and no objection is made to the answers as such on what apparently would have been tech-nical grounds at the most, then there is no basis for granting such a motion Moreover sucha motion was patently premature by the very language of the pleadings when considered as a7 A portion of the "Motion to Dismiss"is grantedhereinafter on other grounds. See infra.8 Wigmore on Evidence, Volume VIII, Section 2196, Third Edition. TALLADEGA COTTON FACTORY, INC.307whole. The ruling stands.9 The issues raised by the pleadings will be disposed of hereinafter.At the conclusion of the hearing the Trial Examiner granted a motion by the General Coun-sel to conform the pleadings to the proof as regards minor matters such as names, dates,and the like. The Respondent's motions to dismiss have been disposed of above. Branchesthereof which have not been discussed or disposed of hereinabove will be disposed of by therecommendations hereinaftermade. The parties waived oral argument before the TrialExaminer. Briefs from the General Counsel and the Respondent have been received andconsidered by the undersigned. 10Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAt the hearing herein the parties stipulated that the Respondent is a corporation dulyorganized under and existing by virtue of the laws of the State of Alabama maintaining itsprincipal office and place of business at Talladega, Alabama, herein called the Talladegaplant,where it is now and has been continually engaged in the manufacture and sale ofcotton yarn.The Respondent in the course and conduct of its business operations at the Talladegaplant during the year ending October 31, 1950, which period is representative of all timesmaterial herein, purchased raw materials consisting principally of raw cotton valued inexcess of 1 million dollars, approximately 50 percent of which was purchased outside theState of Alabama and shipped in interstate commerce to the Talladega Cotton Factory.During the same period the Respondent manufactured and sold cotton yarn valued in excessof 1 million dollars, approximately 90 percent of which value was sold and shipped to cus-tomers outside the State of Alabama.Upon the foregoing and the stipulation of the parties the undersigned finds that the Re-spondent herein, Talladega Cotton Factory, is engaged in commerce within the meaningof Section 2 (6) of the Act.H.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with Congress of Industrial Organizations,is a labor organization within the meaning of Section 2 (5) of the Act.9Inpassinghowever the undersigned has the following comment to make in this regard.it is amatterof common knowledge that since the passage of the British "Victorian Acts"as regards liberalization of pleadings, and the adoption of code pleading by most of theStates,that the trend has been towards more liberalization For example, the Board'sRules and Regulations are most liberal. Assuming for the sake of argument that the motionhad been granted, or perhaps prior to the ruling, the Respondent had requested leave toamend its answer. Then what? Under the Rules a party may amend at any time as long asthe requests are within the bounds of reason. Moreover, the granting or denial of such amotion is within the discretion of the trier of facts. Again it also must be rememberedthat it was the Respondent herein who was on trial. As the Sixth Circuit Court of Appeals,speaking through Simons, Circuit Judge, said in a case where a somewhat analogous situationarose:.. The issue was not whether the discharged strikers had been guilty of misconduct butwhether the employer had committed an unfair labor practice. It was the employer whowas on trial and the employer alone, and whether he had discharged strikers for union ac-tivity or for legitimate cause becomes a question that must be resolved by evidence, di-rect or circumstantial, which it is our function to review.... Ohio Associated TelephoneCompany v N. L R B., 192 F. 2d 664, November 29, 1951 (91 NLRB 932).10 After the hearing was closed the General Counsel filed with the undersigned a motionto correct the record in a minor detail. The motion is granted, and the record is so correctedas outlined and set forth in said motion.322615 0 - 54 - 21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICES iiA. Interference,restraint,and coercionInmany respects the instant case of necessity requires reconsideration of the issuesinvolvedina prior case,,Talladega Cotton Factory, Inc., 91 NLRB 470, Case No. 10-RC-668, decided by the Board September 25, 1950. This is so because both the General Coun-sel u and the Respondent not only referred to the transcript of the record in that case forimpeachment and other purposes during the course of the hearing, but agreed that theentire record in the previous case be considered as evidence in the instant case if anyportion thereof was to be used. 13 Under the circumstances the undersigned admitted theentire record in evidence. Admittedly this is rather unusual since ordinarily the under-signed is only required to take judicial notice of Board Decisions and Orders insofar asthey pertain to final orders. He does not, and indeed does not have the power to, go behindsuch orders and attack them either directly or collaterally.In the considered opinion of the undersigned no proper understanding of the issues in-volved herein is possible without commenting upon the events that preceded the filing ofthe charges by the Union. To begin with Talladega, Alabama, is a small city of approxi-mately 13,000 people. The Respondent's plant is located within the city limits. Across thestreet from the factory is located what is colloquially known as the "village," which con-sists of a group of houses owned by the Respondent and occupied by its employees. At alltimes material herein the Respondent had in its employ approximately 159 persons,14 whowere classified as millhands, etc., and eligible to vote in a Board-conducted election onAugust 25, 1949. At that time the Respondents operated three shifts in the twisting andspinning department `under the supervision of Overseer Marion K. Shiflett. 15 The cardingroom was under the direct supervision of Overseer Seybourn Pilkington. The overall super-visionwas in the hands of President Robert McMillan and Superintendent Hunter Murphy.There were other supervisors of course, but they do not play a role in the events that weare interested in comparable to that of the persons named above.Sometime in the early part of 1949, the Respondent had a time-study survey made of itsmanufacturing operations. The survey was made for the purpose of increasing the efficiencyof the various operations in the factory along the lines advocated by the Bedaux system.As a result of the survey some changes were made in the Respondent's operations. Shortlyafter the survey was completed there was a cut in wages, not only of the rank-and-file work-ers but up to and including top management, such as Superintendent Hunter Murphy, whosesalary was also decreased. 16Shortly before the wage cut was made the third shift was laid off. This along with the wagecuts caused considerable unrest among the employees. At about this time the Union starteditsorganizational drive among the employees. The record does not disclose the precisedate that the organizers for the Union appeared, but it was sometime in the early part ofJune 1949.The first knowledge that the Respondent had of the Union's organizational activity waswhen Irion Haywood, yard foreman, 17 informed Superintendent Murphy that while he wasup in the "village" he had "run into a union organizer" at Chester Magouyrk's house. 18"Except where such matters as conflicts in the evidence and credibility of witnesses arediscussed hereinbelow the findings in this section of the Intermediate Report are made uponevidence which is either undisputed or which is at variance only as to immaterial details,or are made upon the preponderance of the reliable, probative, and substantial evidence inthe record considered as a whole.12The General Counsel objected to the admission in evidence of the transcript of therecord in Case No 10-RC-668 However, during the course of the hearing he referred toit occasionally, but only to a minor extent.13See the record as regards the General Counsel's use of the transcript of the record inCase No. 10-RC-668 as the basis of his rebuttal as regards the credibility of the witnesseswho testified ui both the instant case and in the representation case14From the "Tally of Ballots" in Case No. 10-RC-668.isThe first shift was from 6 a. in. to 2 p. m.; the second from 2 p. in. to 10 p m.; and thethird from 10 p. m. to 6 a. in16 This finding is based upon the testimony of various witnesses, including that of Super-intendent Murphy.17 The word "foreman" was used loosely by Shiflett, because he also testified that Haywoodwas not a supervisor.i3 See infra relative to Chester Magouyrk. TALLADEGA COTTON FACTORY, INC.309Shortly thereafter Superintendent Murphy called a meeting of all the supervisory employeesin his office. Present also were other employees who though not classified as supervisorsnevertheless were employed in a capacity that was close to management.According to the testimony of Marion K. Shiflett, one of the Respondent's overseers at thetime the events herein occurred,the following were present at the meeting in SuperintendentMurphy's office:IrionHaywood, yard foreman; Bradley Goss, supply room clerk; BudMitchell,mechanic; Nolan Steel, supervisor; Seybourn Pilkmgton, overseer; Murphy, andhimself.His account of what transpired at the meeting was that Murphy informed thosepresent that Haywood had run into a union organizer,up in the"village"and that the Unionhad already secured about 30 signed application-for-membership cards. He also told thosepresent to look around and "hold it down"until he talked the matter over with PresidentMcMillan, who was not in the plant at the time. A few days later Murphy called a secondmeeting of the supervisors and the employees who were present at the previous meeting.What transpired is best told in the testimony of Overseer Shiflett, which the undersignedcredits:Q. Now, were you called back to the office on the following Monday, after you werein there the first time on Saturday?A. Yes, sir. He called us back in there Monday morning.Q. Who called you back?A.Mr. Murphy.Q.Mr. Murphy?A. Yes, sir.Q.Who was present there in the office on Monday morning?A.Well, I think the same crew--had all of us back in there; the same crew that wehad.Q. Same ones that were in on Saturday?A. Yes, sir.Q.What did Mr. Murphy tell you at that time?A.Well, he said, "Boys, we got aunionhere." He said, "All of you know what broughtithere. I know myself." He said, "George brought it here, but there ain't nothing wecan do about it, but stop it."Q.Who isGeorge?A.George 'flicker.Q.Who was he? What was his job?A. He was General Engineer at the mill.Q. General Engineer of the mill?A.Yes, sir.Q. Did he dotime studies?A. Yes, sir.Q. Did Mr. Murphy give thosepresentin his office, on that Monday, instructions?A.Yes, sir. He told us all that he wanted us to go in the mill and talk to all the helpand get them out of the union- -that they wasn't going to have no union down at the mill.He said he talked to Mr. McMillan over the phone, and he wanted us to go in thereand stop it just as quick as we could get it stopped.Q. Did he relate the conversation that he had with Mr. McMillan over the phone?A. Yes, sir. He told us something that Mr. McMillan told him, that--something aboutus getting it stopped--that he had to be off that week, but--The following Saturday the supervisors, along with the employees mentioned above, metwith President Robert McMillan.What transpired at that meeting is likewise best told inthe following excerpt from Overseer Shiflett's testimony which stands uncontradicted andundenied in the record. 19Q. All right. How did you happen to meet with Mr. McMillan?A.He called us all in theoffice,--Q. Who was--A. --thatSaturday noon.Q. All right. Who waspresentin the office that Saturday?19 Though President McMillan was present throughout the hearing herein, except for shortperiods, he did not choose to testify on behalf of the Respondent and no explanation of hissilence was proffered by counsel or otherwise 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. All the overseers and Bud Mitchell and all them same fellows I just called a whileago.Q. Bud Mitchell--was Irion Haywood there?A. Yes, sir.Q.Was Bradley Goss there?A. Yes, sir.Q.What did Mr. McMillan say to the supervisors and the other employees assembledin his office?A.Well, I couldn't begin to tell you everything he did say, but he said lots.He told us that we had a union started down there, and there wasn't anybody couldstop it but us overseers, and he wanted us to get out there and stop it.Q. Did Mr. McMillan ask you about your employees?A. Yes, sir. He asked me how many I had under me that was already joined, and I toldhim I didn't know.Q. Did Mr. McMillan at that conference mention money?A. Yes, sir. He told us all to tell the help that if they wouldn't join the union theywould make more money by not joining than they would if they did join.Q. Did Mr. McMillan mention the plant?A. He said there wasn't any union there, and there wasn't going to be any unionthere--that he wouldn't run under a union contract.Shiflett further testified that he was called to the office on several occasions by eitherPresidentMcMillan or Superintendent Murphy and queried about the union activities of theemployees under his supervision, such as who amongst them had joined the Union and wereattending union meetings. Both Murphy and McMillan on several occasions made it clear toShiflett that they were expecting him and the other supervisors to thwart the organizationalefforts of the employees. On at least two occasions Shiflett at Murphy's instructions wentto the employees under his supervision and queried them first as to whether or not they hadattended a union meeting the night before, and on the second occasion as to whether theyexpectedto attenda union meeting that was to be held on that evening. Each time he hadwith him a pad and pencil and noted thereon the name of the employee and his answer to theabove questions. After completing his rounds amongst the employees he turned the informa-tion overtoMurphy. Shiflett contended at the hearing herein that he protested each time hewas requested by either Murphy or McMillan to interrogate the employees regarding theirunion activities, and reluctantly carried out their instructions. He also testified that eachtime he interrogated an employee about his union activities that he informed them thatMurphy desired the requested information.20In the "Objections to Election" hearing, Case No. 10-RC-668, Shiflett's testimony asregards theabove incidents standsuncontradicted and undenied,since Murphy did not appearas a witness in that proceeding. Moreover, there was testimony in that proceeding as wellas in the instantcase that corroborates Shiflett's testimony in this regard. Murphy in histestimony In the instant case denied that he instructed Shiflett to take the pad and pencilaround with him when hewas interrogatingemployees about the two union meetings men-tioned above. However, other testimony of Murphy in the instant case tends to negate hisspecificdenial inthis regard. Excerpts from his testimony concerning this and other likeincidents are set forth below.Q. You never personally questioned employees about the union?A. I might have.Q. Who did you question aboutthe union?A. I don't know--more than one.Q. Now, any employees you questioned about the union--A. I talked to more than one. I don't know who. I talked to maybe all of them. I don'tknow.Q. You did question them about the union?A. No, I didn't say question them about it--I said talked to them about it.Q. You asked how they feltabout the union?A. Not necessarily. No, sir.Q. Well, can you give me what you did say to them about the union?A. I don't know.20 Inthe considered opinion of the undersigned this was doubly coercive because it couldnot fail to impress the employees that top management was opposed to their union activities. TALLADEGA COTTON FACTORY,INC.311Q. Now, you may have discussed finding out whether or not the employees were in theunion, is that correct? You may have asked the supervisors to find out that informationfor you?A. No, I didn't ask them to find out for me--information for me. I may have askedthem what they knew about it.Q. As I understand, on direct examination, you told Mr. Constangy that maybe youdiscussed union information, as to whether employees were going to meetings or not.A. I may have.Q. You discussed that with the supervisors?A. I may have.Q. You discussed with employees?A.Possibly.Q. Now, when did you first find out that Overseer Shiflett favored the union?A. I kept getting reports.Q. Who gave you the first report?A. I don't recall.TRIAL EXAMINER SHAW: Whom did you say9THE WITNESS: I don't recall.Q. As a matter of fact, you don't recall any specific reports you got about OverseerShiflett at this time.A. I got so many I can't recall any specific instance. No. sir.Q. Can you tell me the name of any employee that reported to you about OverseerShiflett?A. I don't believe I can.Shiflett's testimony as regards the above incident was corroborated by that of severalwitnesses including Chester Magouyrk, E. C. Forbes, and James McKennon, a witness calledon behalf of the Respondent. Under the circumstances described above and upon the recordas a whole the undersigned credits Shiflett's testimony regarding the incidents describedabove and discredits Murphy's specific denial of the role attributed to him by Shiflett in theinterrogation of employees concerning their attendance at union meetings. Accordingly theundersigned finds that Overseer Marion K. Shiflett, under the behest and instructions ofSuperintendentMurphy, interrogated the employees under his supervision in the mode andmanner described above. That such conduct on the part of the Respondent is in contraventionof the rights guaranteed employees in Section 7 of the Act, and constitutes interference,restraint, and coercion and thus violative of Section 8 (a) (1) of the Act is so well settledthat citations of authorities for this finding by the undersigned would be mere surplusage.Overseer Seybourn Pilkington, of whom more anon, is named in the complaint as havingparticipated in the same type of conduct on behalf of the Respondent as that attributed toMarion K. Shiflett. His testimony in this regard in the instant case is along the same lineas that of Shiflett.Pilkington worked for the Respondent for years. He went to work in its factory as a boyof 14 years in 1919 and worked continuously, except for about a year and a half, until hisdischarge on August 26, 1949. At that time he was overseer of the cardroom, in charge ofallthree shifts.He worked from 6 p. m. to 6 a. m. He attended the meetings describedabove by Shiflett in. Murphy's office. When he along with the other supervisors was in-structed by Murphy to "break the Union up, but not to talk to over one person at a time"so that "it would be just one person's word against the others," he protested and toldMurphy that he "would tell him anything he wanted to know, but I didn't want to get myselftangled up with no C,I.O." As indicated above the testimony of Pilkmgton parallels that ofShiflett,consequently the undersigned sees no necessity in needlessly encumbering thisreport by repeating his testimony to any great extent herein. Suffice it to say however thatthe undersigned credits Pilkington's testimony as regards the instructions given the super-visors by Murphy as related by Shiflett above, particularly as regards the interrogation ofemployees concerning their attendance at union meetings and the like. The undersigned alsofinds that Pilkington's conduct in this regard was in contravention of the rights guaranteedemployees in Section 7 of the Act, and hence violative of Section 8 (a) (1) of the Act, forwhich the Respondent is responsible and accountable.Inaddition to the above-described acts of interference with, restraint, and coercion ofthe Respondent's employees indulged in by Overseers Shiflett and Pilkington, the GeneralCounsel offered evidence of their participation in other acts of a similar nature. For ex-ample, James Kimberly testified without contradiction that Pi kington came to him andasked him how he intended to vote in the forthcoming Board election. Kimberly, in sub- 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance, replied that he intended to vote as he pleased.On another occasion Overseer Shiflettwent to an employee by Vie name of Rita Burdett shortly before the Board election and askedher if she had joined the Union,to which she replied that it was none of"his business." Shethen asked Shiflett"who wants to know,"and that Shiflett replied "They do"; which theundersigned finds to mean the Respondent herein.Burdett's testimony in this regard standsundenied and uncontradicted in the record.It is credited by the undersigned.Olen Jarvis testified without contradiction that on occasion Shiflett came to him and askedif he had attended union meetings and "if I belonged to the Union."The undersigned creditsJarvis' testimony in this regard.Pearl Gilliand testified in a like manner as regards beingquestioned by Shiflett about her union affiliation.Since her testimony stands uncontradictedand undenied in the record,it is also credited by the undersigned.James McKennon, a wit-ness called on behalf of the Respondent,testified on cross-examination that Shiflett askedhim if he went to a certain union meeting and that Shiflett had a pad and pencil with him atthe time.The General Counsel in further support of his contention that Overseers Shiflett andPilkington actively engaged in antiunion conduct on behalf of the Respondent offered thetestimony of one Crowe, who testified that Pilkington, in response to a question posed byhim as regards the Union's organizational campaign and what it was all about,said, "Iwill tell you,Mr. Crowe,Ijust think there is a bunch of them fixing to get run off hereon account of it."Pilkington did not deny the testimony of Crowe in this regard. Conse-quently the undersigned credits Crowe's account of the above incident.h. addition to the above acts of interference,restraint,and coercion indulged in by Over-seers Shiflett and Pilkington during the period of the Union's organizational drive in June,July, and August, 1949, President McMillan himself took a hand in intimidating the employees.Among those queried by him were employees E. C Forbes, James Kimberly, Minnie Mann,Olen Jarvis, Eva Reeves, and Carl Mitchell A typical example of President McMillan'sinterrogation of employees is evidenced by the undenied,uncontradicted,and credible testi-mony of E C Forbes, an excerpt of which is set forth below.Q. All right. What else did Mr. McMillan say?A. And he said something about he hadn'twent up on the house rent, and he paid usbonuses.Iasked him if it wasn't customary to pay a bonus,and he said it wasn't. I toldhim most mills did.And he went ahead to say that he didn't understand why they hadworked--some of the hands had worked there so long, and lately had got so dissatisfied.And I told him that I felt like it was on account of this Bedaux man coming in there andstriking out our work.TRIAL EXAMINER SHAW:Bedaux9MR. STANFORD: Bedaux system--B-E-D-A-U-XA. (Continuing) And on the heel of that they cut our wages.And I thought if it hadn'tbeen for that,there wouldn't have been nothing of this.Well, he said he couldn't pay no more wages.He said he always paid as much as hecould--he was operating in the red--and he wouldn't operate under a union.Q.Whosaid that?A.Mr. McMillan.Q. All right.What else did he say about operating under a union?A. He said he wouldn'toperate under a union--he didn't need a union man--or abunch of men to come and dictate to run his plant.PresidentMcMillan's interrogation of employee Olen Jarvis is another typical exampleof the Respondent'sconcern over the concerted activities of its employees.Thislikewiseisbest evidenced by an excerpt from Jarvis'uncontradicted,undenied, and credible testi-mony,which is set forth below:Q. DidMr. McMillan start the conversation?A. Yes,he asked me what--"What is this,I hear about the union? "Q.What didyou tell him?A. I says,"I can answer that in two words."Q. Yes.A. He says,"What isthat? " I says,"Labor trouble."--or "Unfair labor practiceinside the mill."Q. By unfair labor practice,were you referring to working conditions?A. Yes,sir. Possibly that is the way I stated--I don't know that it was.Q. Did Mr.McMillan make a reply to your statement?A. He asked me wasn't I satisfied with my job. TALLADEGA COTTON FACTORY,INC.313Q.What did you say?A. I said, "No, and I don't think anyone else, in the condition it is in now "Q.What condition was the job in at that time?A. 'Stretched out more than anyone could do.Q.Was this after the time studiesweremade by George Tucker?A.Yes, sir.Q.All rightWhat else did Mr McMillan say at that time?A.Well, there was a good long conversation in allQ.All rightWhat elseA. I can't tell you exactly whatwas said onboth sides, just off-hand.Q.We understand that justrelatethe gist of the conversation- -the substance- -whatyou remember at this timeA.Well, he asked me if I thought the union would help that any, and I told him no, Ididn't think so, or I didn't know so, but it looked like something was going to have tohelp somethingQ.All right.A.And he says, "How do you expect the union to help you any?" I said, "Well, weare to have somebody come in here to check the jobs and see whether it is more than aman can door not."He said, "I will not allow a union man to come in my mill withouta warrant" And I said, "If it takes that, that will be done "On another occasion President McMillan again interrogated Jarvis about a union meeting,and requested that he disclose the name of the union organizer who was at the meetingJarvis refused to do soThe record also discloses that in addition to Overseers Shiflett and Pilkington, Super-visors Nolan Steel and Herschel Wilcox also engaged in such antiunion conduct as interro-gating the employees under their supervision as regards their union membership and ac-tivities,and as to how they intended to vote in the Board election scheduled for August 25,1949.The conduct of Supervisors Steel and Wilcox in this regard is evidenced by the un-contradicted,undenied,and credible testimony of employees Ernest Trueman Hudgins,Lyman H. Crowe, Minnie Mann, and Lelia Sexton.The activities of President McMillan which have been described above are so clearly incontravention of the rights guaranteed employees in Section 7 of the Act and violative ofSection 8 (a) (1) of the Act that further comment or citations of authority is unnecessarySuffice it to say that the undersigned finds that the Respondent by such conduct violatedSection 8 (a) (1) of the ActThe undersigned also finds that the conduct of Supervisors Nolan Steel and HerschelWilcox, which has also been described above, constituted interference, restraint, and coercionand is likewise violative of Section 8 (a) (1) of the Act.Further evidence of the Respondent's animus towards the Union and the concerted activi-ties of its employees is illustrated by a series of letters sent to the employees under thesignatureof President McMillan They were considered by the Board in the representationcase referred to above, and were admitted in evidence without objection in the instant case.Since they have been previously considered by the Board and are quite lengthy the undersignedwill not burden this report [or the stenographic section] with their contents. Suffice it tosay, however, that they clearly set forth the Respondent's antipathy towards the unionizationof its employees, though at best are merely argumentative in form and within the purview ofSection 8 (c) of the Act The undersigned finds that standing alone they were not violativeof Section 8 (a) (1) of the ActItwas in the light of the background described above that the Board-ordered election washeld on August 25, 1949 As indicated above the Union won the election by a close margin,77 to 71 Shortly thereafter the Respondent filed "Objections to Conduct Affecting the Resultsof Election "2i Insofar as the issues before the undersigned are concerned only one of theobjections lodged by the Respondent is worthy of note; and that is that Overseers Shiflettand Pilkington without the Respondent's knowledge, against its will, and in violation of itsorder to the contrary,22 coerced employees by threats of discharge and other reprisals unlessthey joined the Union The Respondent further alleged that it had no knowledge of the activi-ties of Shiflett and Pilkington until after the election, and that as a consequence the employees2i The undersigned is cognizant of the fact that the issues involved in the representationcase are not before him, and that any comment he may make in this regard is purely forbackground purposes.22 The record discloses that the Respondent posted a notice to its employees on its bulletinboard in which it announced its neutrality during the Union's organizational drive. 3 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere denied a free opportunity to express their desires in the election, and that the conductdescribed above affected the results of the election.The Regional Director for the Tenth Region (Atlanta, Georgia), investigated the objectionsand issued his report thereon on October 16, 1949 He found that the objections were withoutmerit, and recommended that the objections be overruled. As regards the preelection conductof Overseers Shiflett and Pilkington he had the following interesting comment to make:The statements of these two supervisors on behalf of the Union were mild in comparisonwith the systematic interrogation of employees which they performed at the directionof the Employer It is, therefore, concluded that the Employer is not now in a positionto complain of the activity of these supervisors on behalf of the Umon. 23As indicated above the Respondent filed exceptions to the Regional Director's ruling on"Objections to the Conduct of Election" with the Board. The Board after due considerationordered that a formal hearing be held on the Respondent's objections The hearing was heldatTalladega, Alabama, on March 28, 1950 The Board in its Decision and Order 24 upheld theruling of the Regional Director, and certified the Union as the collective-bargaining repre-sentative of the Respondent's employees In its decision the Board made inter alia thefollowing finding which in the considered opinion of the undersigned is pertinent to the issuesinvolved herein2With respect to the hearing officer's finding that the election was conducted in afree atmosphere, the Employer's exceptions alleged principally that two of its super-visors,Pilkington and Shiflett, coerced employees into voting for the Petitioner, andthat it did not know of this coercion before the election. However, the evidence shows,as the hearing officer found, that the Employer did know before the election that Pilk-ington and Shiflett were sympathetic toward the Petitioner and active on its behalf. TheEmployer, admittedly having heard of Pilkington and Shiflett's prounion activities,contends that it investigated by questioning the two supervisors, and believed theirdenials.The record does not show that such an investigation was made It shows, asthe hearing officer found, that the Employer was informed of the conduct of Pilkingtonand Shiflett and took no action to disavow it. Moreover, the record shows that theEmployer's position with respect to the Union was amply demonstrated to the employeesby the letters it sent them expressing its desire that they vote against the Union.IftheEmployer had been genuinely concerned with the employees' opportunity toexpress a free choice at the pending election, it could have taken appropriate steps todissipate the alleged coercive effects of the conduct of its supervisors. Instead of tryingto do so, however, the Employer chose to permit the election to be held and then, afterdiscovering that the employees desired representation by the Petitioner, sought to setitaside.We do not consider it necessary to decide whether the statements and actionsof Pilkington and Shiflett were so coercive as, under other circumstances, to justify oursetting the election asideWe are satisfied that the Employer, by reason of its knowledgeand acquiescence, as set forth above, may not now invalidate the election because of thealleged misconduct of its own representatives. iiSeeE. I. DuPont deNemours and Company,81 NLRB 238; The Goodyear Tire &RubberCompany, 85 NLRB 135,Greater New York BroadcastingCompany, 85 NLRB414CfRobbinsTire & Rubber Co., Inc., 72 NLRB157, and Parkchester MachineCorporation,72 NLRB 1419.It is the Employer's knowledge beforethe election whichdistinguishes the present case fromthe Robbinsand Parkchester casesFrom all the above it clearlyappearsthat the Respondent has a deep antipathy towards theUnion and the efforts of its employees to enjoy the rights guaranteed them by Section 7 of theActItsposition in this regard is somewhat analogous to that found by the United StatesCourt of Appeals for the Fifth Circuit in N. L. R B. v Houston and North Texas MotorFreight Lines, Inc., 193 F. 2d 394, decided December 28, 1951 There the Court speakingthrough Hutcheson, Chief Judge, said:.itclearly appears that the respondent was, and is, hostile to the union, was, and is,vigorously opposed to its employees being organized, and that did what it could to2SAs found supra, Overseers Shiflett and Pilkington denied that they had engaged in pro-union conduct during the times material herein in their testimony in the instant case.Y4 91 NLRB 470. TALLADEGA COTTON FACTORY,INC.315prevent that organizationItis,though, to hold that the record makes crystalclear:that in this campaign to organize the union the employer was set against it,and that every equivocal act that was done may be properly viewed in the light of re-spondent's animus toward the effort to organize its men. N. L. R. B, v. RobbinsTire & Rubber Co , 5 Cir., 161 F. 2d 798There yet remain two allegations in the complaint to dispose of insofar as specificviolations of Section 8 (a) (1) of the Act is concerned Theyare asfollows:The allegationconcerning the handbill incident and Chester Magouyrk. This will be disposed of in thatsection of this report dealing with his alleged demotion from a doffer to a roving hand.The second, and by far the most important allegation in the complaint, the alleged dis-criminatory discharge of Overseers Shiflett and Pilkington_B. The discharge of Overseers Marion K. Shiflettand Seybourn PilkingtonBy and large the most troublesome issue involved herein is that which revolves around thedischarge of Overseers Shiflett and Pilkington. In substance the General Counsel contendsthat Shiflett and Pilkingtonweredischarged because they did not interfere with,restrain,and coerce the employees under their supervisionin a mannerthat was satisfactory to theRespondent. In other words they were discharged because theywereunable to thwart theemployees in their organizational efforts and that as a result of their halfhearted and dilatorytactics the Union won the Board-conducted election, and "got into theplant."The GeneralCounsel sums it up this way in his brief "The discharge of Shiflett was according to thepreviousplanof the Respondent, which is undenied in the record, to discharge him if theUnion won the election The undenied testimony of Pilkington shows that he was dischargedbecause he 'let the boys join the Union ' Therefore, both discharges were because Pilkingtonand Shiflett failed, in the opinion of the Respondent, to interfere with, intimidate, and coerceitsemployees into voting against the Union and, therefore, necessarily had the effect ofinterferingwith its employees' rights undersection7 of the Act "As the undersigned sees it, the General Counselpremiseshis contention on the theorythat the discharge of Overseers Shiflett and Pilkington had such an impact on the rank-and-fileemployees that it amounted to interference with,restraint,and coercion of said em-ployees in their attempt to exercise the rightsguaranteedthem by Section 7 of the Act,and hence specifically violative of Section 8 (a) (1) of the ActThe Respondentin itsanswer and amended answer admits the discharges, and thereasonsstated by the General Counsel in the complaint for the discharges, and for further answer,Respondent shows that the charge upon which the allegations in the complaint are based wasfiledand served upon the Respondent more than 6 months after the date of said acts, andfurther that said overseers were not "employees" withinthe meaning of the Act, as amended,at the time of their respective discharges. 25Much of the activities of Shiflett and Pilkington have been set forth above, and findings havebeen made thereon They will not be repeated in this section of the report.The record clearly shows that as the date of the forthcoming Board election approached,thepressure on the Respondent's supervisors was increased. Conferences between topmanagement [that is President McMillan and Superintendent Murphy] and Overseers Shiflettand Pilkington became daily affairs This, according to the undenied and credible testimonyof Shiflett, began 3 or 4 weeks before the election As thepressureon the overseers in-creased, they increased their activities amongst the rank-and-file employees, by interro-gating them about their organizational efforts and other union matters.There is some evidence in the record, though not of such a substantial nature to base afinding thereon, that the Respondent had a well organized system of espionage in operationduring the organizational drive This is evidenced by Overseer Shiflett's undenied,uncon-tradicted, and credible testimony that sometime in the earlypartof July 1949 PresidentMcMillan came to him and that the following conversation ensued.Q.Now,did PresidentMcMillanquestion you about the union activities of your son,Harold Shiflett 9A.Yes, sirQ.Whenwas that?A.Well,he was on me twice about Harold First time was right after Harold joinedthe union,he come in the mill,--25 See infra for ruling on Respondent's "Motion to Dismiss." 3 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Do yourecall about when that was 9TRIAL EXAMINER SHAW' Let him finish his answer Go aheadA. (Continuing)He come in the mill one morning and walked up to me and said, "Haroldjoined the union last night " I said,"He did"" He said,"Yes." I said,"Well, I ain'theard about it " He said, "Well, he did."He asked me why I didn't talk to him and get him out of the union Said he was tryingto learn him to be a fixer there and he didn't want him in the union.TRIAL EXAMINER SHAW This conversation was with whom?Mr Stanford: President McMillan, sirQ. All right, sirA. So I told him I couldn't help it about Harold joining the union.He was a grown manand 21 years old.Q. Now, do you recall when that conversation took place?A.Well, some time in the latter part of June or the first of July--it was next morningafter Harold joined the union--Idon't remember just what--Shortly after McMillan's conversation with Overseer Shiflett [concerning the activities ofhis son, Harold Shiflett],SuperintendentMurphy approached him and asked him why he didn'tdo something about Harold joining the Union. Overseer Shiflett told Murphy that he couldn'tdo anything about it To which Murphy replied, "If he belonged to me I could do something. Iwould run him off from home to get him out of the Union " Shiflett resented Murphy's state-ment, and told Murphy "not to talk to me like that about my boy. I wasn't going to runthem away from home for nobody or nothing " Murphy replied, "if they were hisn [sic]he would run hisn [sic] away from home tro [sic] get them out of the Union " Shiflett's testi-mony in this regard stands uncontradicted and undenied in the record, and consequently iscredited by the undersigned. 26About a week before the election, which was held on August 25, 1949, President McMillancalledOverseer Shiflett to his office and again told him in substance that he had to get theemployees out of the Union for nobody else could do it and if Shiflett couldn't do it he wouldhave to get another overseer. Shiflett told McMillan that he couldn't help it and that he wastrying to run the mill just like he always had McMillan then told him to go home and sleepover the matter and let him know what he thought about it Shiflett's testimony in this regardis also uncontradicted and undenied It is credited by the undersigned.Shortly after the above conversation took place Murphy came to Shiflett and went over withhim in detail the matters he had previously discussed with McMillan. In the course of thisconversation Shiflett told Murphy that he couldn't keep the employees from joining the UnionMurphy then told Shiflett in substance that he had two choices, either get the employees towithdraw from the Union or be discharged if the Union won the Board election on August 25,1949 The testimony of Shiflett in this regard is credited by the undersignedA few days before the election President McMillan again came to Shiflett and told him thathis son, Edwin, had been out with the union representative the night before and asked him whathe intended to do about it. Shiflett told him he couldn't do anything about it because his boyswere grown men and did as they pleased. For reasons which will be apparent hereinafter 27 theundersigned sets forth below the above conversation as it appears in the record.Since itlikewise stands uncontradicted and undenied, Shiflett's testimony in this regard is credited bythe undersignedQ. Did Mr Murphy mention Harold and Edwin Shiflett, your two sons 9A. Yes, sir Him and Mr McMillan both talked to me about them boys every time theymet me for the last two weeks we ran down there.Q.What did M r McMillan say to you about the boysA.Well, on Tuesday evening, just before the election on Thursday, Mr. McMillan runintome in the twister room door and and told me that the other boy of mine was out withthe union man last night That was Edwin Shiflett Asked me what I wasgoingto do aboutit,and I told him I couldn't do anything about it--them boys was grown., and they wentwhere they pleased and done as they pleased.He said, "Well," he says, "theyare goingto get your job " And he said, "Harold willlose his job " He said, "He can't run his job without you running it for him " He said,"Also Olen Jarvis can't run his without you helping him." [Emphasis supplied ]26 It iswell "settled law thatwhere a witness'testimonyis not contradicted,a trier hasno right torefuse toacceptit." See N.L.R.B. v. Ray Smith Transport Co., 193 F. 2d 142(C. A. 5), December 20, 1951, 29 LRRM 2202at 2205; 89NLRB 1045.27 See infrain re the discharge of Harold Schiflett TALLADEGA COTTON FACTORY,INC.317Q.Was Harold Shiflett, your son, buying a new 1947 Studebaker at that time'sA.Well, it wasn't exactly new, but it was practically new Yes, sir Mr McMillan askedme if I had my place paid for, and I told him I didn't. He asked me if Harold had his carpaid for, and I told him he owed $ 600.00 on it. And he said, "Well, you are going to loseyour place and your job," and he said, "Harold is going to lose his car and his job."Q.Well, now, at that time were you buying a house here in Talladega?A. Yes, sirQ. After you were discharged, did you lose that home9A. No, sir. I didn't exactly lose it, but I had to sell it for about a thousand or fifteenhundred dollars less than I would have, if I could have kept itThe Board election was held as scheduled on August 25, 1949 The Union received a majorityof the valid ballots cast therein. Shortly after the result of the election was announced, Shiflettwas called to Superintendent Murphy's office When he went in Murphy handed him his checkand said, "Bob, me and you is resigning partnership." Shiflett asked him what kind of papershe intended to give him Murphy told him he didn't need any, and that he could get them overat the employment office. He also told Shiflett that he "already knowed" why he was dischargedThat was all that was said at that time. Shiflett went into the mill, picked up his papers andthe keys to the plant, and walked towards the door. He met Murphy on the steps, handed himthe keys, walked out of the plant and went home Since Shiflett's testimony in this regard islikewise uncontradicted and undenied, it is credited by the undersigned.Overseer Pilkington met the same fate as Overseer Shiflett the next day, August 26, 1949The circumstances surrounding Pilkington's discharge are best told in his own wordsIwent back in the plant, and I don't reckon I was in there over ten or fifteen minuteswhen Mr Murphy came out there with my time checks done wrote outQ.What did he say to you ?A. He said, "Come on. I want to talk to you in a minute " We went down in front of thesupply room, and went down in the supply room there, and he told me--he said, "I gotsome sad news for you." I said, "What is that?" He said, "I am going to have to let yougo." I said, "Well, all right " He said, "Now, you know what this is for, don't you 9 " Isaid, "No, I want to know before I leave, though " He says, "Well, it is just because youlet the boys join the union."Q.What did you say to that, if anything?A. I said, "Hunter, how do you think I could keep them boys out of the union? " He said,.,You just didn't try hard enough."Q.When he said you didn't try hard enough, did you say anything?A.Well, I told him he was over me, and he couldn't keep them out.Q.Were you given your checks at that time 9A. Yes, sirQ. Did you leave the mill?A. Left the mill just as soon as I could get my tool boxes on the truck.The only defense offered by the Respondent at the hearing herein to the discharge of Over-seers Shiflett and Pilkington was that they wereproumon and helped the employees under theirsupervision in their organization efforts.Both Shiflett and Pilkington emphatically denied that they had engaged in prounion conductat any time material herein They both insisted in their testimony before the undersigned thatitwas their personal desire to remain neutral during the Union's organizational drive, andwould have done so but for the insistence of McMillan and Murphy that they do everythingwithin their power to stop the unionization of the employees. That they carried out the Re-spondent's requests in this regard is well established in the record. In fact the record isreplete with credible and substantial evidence that they engaged in a course of conduct aboveand beyond That usually found in cases of this nature, and the undersigned has so found above.In support of its contention that Shiflett and Pilkington engaged in a course of prounionconduct during the period before the election, the Respondent produced several witnesses whotestified in this regard. A careful perusal of their testimony convinces the undersigned, andhe so finds, that even if it was true account of what transpired in the incidents cited by thewitnesses, and stood uncontradicted in the record, the statements attributed to the overseerswere not of a coercive nature, and in fact amounted to nothing more than expressions of opinion.Even though they were supervisory employees they were entitled to voice their opinions aslong as they did not couple their statements with threats of reprisal or promises of benefits.And such opinionated statements could be for or against one side or the other. Again, many 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the statements attributed to Shiflett and Pilkington weremade either in a jocular vein2s orof such a nature that by no stretch of the imagination could they be found coercive in characterLet us now look at the testimony offered by the Respondent in support of its position thatOverseers Shiflett and Pilkington engaged in prounion activity during the course of the Union'sorganizational driveAmong the witnesses called by the Respondent in this regard was one Elston Miller Hetestified that along about July 1, 1949, he met Shiflett in a grocery store near the village andthat in the course of the conversation that ensued told him that he had been called back to workand that Shiflett told him that hehad two boys in the Union and that heIMiller]should"get withthe boys for the Union was a good thing " And that on another occasion Shiflett told him whilehe was a guest in Shiflett's home "that the Union would make things easier."Miller further testified that shortly after his conversations with Shiflett that he on his owninitiative voluntarily went to President McMillan and told him the conversations he had hadwith Shiflett about the Umon.Miller gave no reason for his voluntary action in this regardexcept that he thought President McMillan ought to know about itMiller's demeanor while testifying was far from convincing.He impressed the undersignedas an evasive,shifty,and "slippery"witness For example,on cross-examination he deniedthatWilson Robinson,a supervisor at the time,came to his home and told him that PresidentMcMillan wanted to see him, and that Robinson then drove him to McMillan's office, whereMcMillan asked him about his conversations with Shiflett When confronted with an affidavithe had given an agent of the Board to the contrary,Miller contended that he was lying whenhe gave the agent the affidavit Later on in his cross-examination he reversed his previoustestimony in this regard and testified that the statements made in the affidavit were true. Underall the circumstances the undersigned finds that Miller's testimony in this regard was sopalpably false that no credence whatsoever can be given it. Consequently he credits Shiflett'semphatic denial that he made such a statement to Miller.George Phillips,a witness called by the Respondent,testified that sometime in July 1949he asked Pilkington if the employees were trying to get a union and that Pilkington repliedthat the employees had to do something; that he then told Pilkington that he had had experiencewith a union before and that Pilkington told him that this was a different union and that theGovernment was backing it According to Phillips he first told the Respondent about the aboveincident on or about August 29,1949. Sincethis was 3 days after Pilkington's discharge it couldnot have been a factor therein.Pilkington denied that he had any Such conversation with Phillips Phillips did not impressthe undersigned as a reliable witness,primarily becausehis testimony as regards the circum-stances surrounding his interview with McMillan about the above incident was successfullyimpeached on cross-examination by the General Counsel Consequently the undersigned creditsPilkington's denial and finds that he did not make the statement attributed to him by Phillips.According to Shiflett,McMillan in one of their conversations just before the election saidthat at a recent union meeting Chester Magouyrk and Olen Jarvis both got up at a union meetingand told those present that Shiflett was 100 percent for the Union Shiflett went to Magouyrkand Jarvis and told them what McMillan had said Both denied making any such statementShiflett reported their denial to both McMillan and Murphy The Respondent did not touch onthis testimony of Shiflett at the hearing herein,either in its case-in-chief or on cross-exami-nation In such a state of the record the undersigned credits Shiflett's account of the incidentand finds that no such statement was made by either Magouyrk or JarvisAnother witness called by the Respondent,one Thomas Dison, testified that on one occasionPilkington asked him if he had gone to a certain union meeting.Dison said he hadn't, and thatPilkington then told him that that he should have because a lot of those who were present "weresaved,"which the undersigned finds to mean that they joined the Union. Pilkington emphaticallydenied that he made any such statement toDison He did admit that he interrogated Dison as towhether or not he intended to go to a certain union meeting,but that this interrogation was atthe specific request of SuperintendentMurphy. Thisand other incidents of a like nature havebeen described and fully discussed herein above; they will not be reiterated in this section ofthe report.Dison,like the witnesses Miller and Phillips, was evasive and contradicted himself oncross-examination.He did not impress the undersigned as a credible witness. Under suchcircumstances the undersigned credits Pilkington's denial of the incident referred to by Dison.Upon all the foregoing and upon the record as a whole the undersigned finds that there isno substantialevidence(in fact it does not even amount to a scintilla)in the record showingthat either Overseers Shiflett or Pilkington engaged in prounion conduct at the times materialherein.At best the evidence relied upon by the Respondent in this regard amounts to mere28 See Ebco Manufacturing Co , 88 NLRB 983. TALLADEGA COTTON FACTORY,INC.319rumor and gossip The reliable, probative, and substantial evidence is to the contrary and,as the undersigned has found above, upon the evidence in the record, testimentary, written,printed, and otherwise, in not only the instant case, but also in the representation case, theentire record of which including the findings of the Board and of the Regional Director on theinvestigation of the "Objections to the Conduct of the Election," all of which were admitted inevidence in this proceeding, all show by a preponderance of the evidence that OverseersShiflett and Pilkington carried out to their utmost ability the instructions of President McMillanand Superintendent Hunter Murphy to do everything in their power to break up the Union. Indeedthe undersigned has found above that both overseers engaged in many violations of Section8 (a) (1) of the Act on behalf of the Respondent The undersigned is convinced, as was theRegional Director in his report on "Objections to the Conduct of the Election,"29 that thestatements of the two overseers "was mild in comparison with the systematic interrogationof employees which they performed at the direction of the Employer "The undersigned is not unmindful of the finding of the Board in Case No. 10-RC-668, "thatPilkington and Shiflett were sympathetic toward the Petitioner and active on its behalf." Theirtestimony in the instant case is to the contrary. Both testified that they had not engaged inprounion activity, and that they had carried out the Respondent's instructions to interfere with,restrain, and coerce the employees under their supervision The undersigned has creditedtheir testimony in this case and has made findings thereon above. 30ConclusionAs the undersigned sees it there is but one question before him in this section of his report,and that is, did the discharge of Overseers Marion K. Shiflett and Seybourn Pilkington by theRespondent on August 25 and 26, respectively, have such an impact on the rank-and-fileemployees that its action in this regard constituted interference with, restraint, and coercionof the nonsupervisory employees in their efforts to exercise the rights guaranteed them inSection 7 of the Act, and therefore violative of Section 8 (a) (1) of the Act ? The answer to thisquestion is not an easy one in view of the facts found above and the contention of the partiesboth in the pleadings and the briefs filed with the undersigned. Counsel for both the GeneralCounsel and the Respondent rely to some extent upon the Inter-City Advertising Companycase 31 as an authority for their respective positions, the General Counsel upon the Board'sDecision and Order in that case, and to some extent the decision of the United States Court ofAppeals for the Fourth Circuit, which dismissed the case insofar as the supervisory employeeinvolved was concerned on the grounds that the Board's decision was not supported by sub-stantial evidence; on the other hand counsel for the Respondent relies on the decision of thecircuit court in support of his contention, that since both Shiflett and Pilkington were super-visory employees they are beyond the pale of the Act as amended, and to a great extent theundersigned relies not only on Inter-City Advertising for his ultimate findings herein, but onthe cases that preceded it, and partially upon the legislative history of the Act, that impelledthe Board to render the decision it did in that caseTo begin with cases involving similar issues have been before the Board for several years.At first the Board took the position that supervisory employees were not entitled to any pro-tection under the Act Thenalongcame the Soss Manufacturing Company case, 56 NLRB 348,and a long line of cases involving rights of supervisory employees under the old Act In thosecases the Board held inter alia that under certain circumstances supervisory employees wereentitled to the protection of the Act, such as the right to bargain collectively in appropriateunits of supervisory employees, and then to full protection under the provisions of Section8 (a) (3) of the Act. The Board's position was approved by the courts These cases and thosecited in the footnote below established beyond any question of doubt that supervisors wereemployees, atThen came a number of cases where the Board went a step further, that is cases whichdealtwith the discharge of supervisory employees who were discharged by employers for29 The investigation referred to was informal, as is the custom, and the findings of Re-gionalDirectors in this type of case are made on the basis of a fieldexaminer's investi-gation.30 See the finding of the Regional Director in the "Objections to the Conduct of Election"Case No. 10-RC-668,supra.3i89 NLRB 127.32 To cite a few of the cases, attention is called to the following: Packard Motor CarCompany, 61 NLRB 4, N.L.R.B v. Skinner and Kennedy Stationary Company Co., 113 F.2d 667 (C. A. 8); N.L.R.B. v. Freuhauf Trailer Company, 30 U S 49, reviewing 85 F.2d 391 (C. A. 6); American Potash and Chemical Corporation, 98 F. 2d 488 (C. A. 9). 320DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusing to engage in or support employer's antiunion campaign against rank-and-file em-ployees. One of the first cases of this kind to receive judicial approval was that of Richter'sBakery, 46 NLRB 447, enfd. 140 F 2d 870 (C. A. 5) (1944) In that case the Board found that asupervisor who had refused to participate in theemployer's campaign against the unionizationof the rank-and-file employees was discriminately discharged within the meaning of Section8 (a) (3) of the ActWith the enactment of the Labor Management Relations Act in 1947, the status of supervisoryemployees was changed By its provisionstheywere no longer "employees" and many hard-won rights under the original Act were taken away from them, particularly the protection ofthe Act as regards their right to bargain collectively with employers.Since the enactment of the Labor Management Relations Act, the most important case in-volving the discharge of supervisory employees to meet with judicial approval is perhaps theVail case, 33 which is cited by the Board as authority for its findings in Inter-City AdvertisCompany In the Vail case the Board found that two supervisors w re discharged becau ethey refused to be a party to an unlawful scheme of the employer to list them as rank-and-fileemployees on the payroll to be used ina coming Board election, presumably on the theory thatthey would vote against the Union The United States Court of Appeals for the Seventh Circuitspeaking through Major, C. J., had this to say:The remaining two discharges contested by respondent are those of Frank and JosephMastik, supervisory employees in the standard staple department There is a conflict inthe evidence as to whether these employees were discharged or resigned. Frank Mastiktestified that he and his brother were discharged for failureto agree toa request by Vailthat they be classifiedas operatorsinstead of foremen, for the purpose, as Vail put it, ofvotingagainstthe union The Board credited his testimony and it is sufficient to sustainthe Board's finding of a wrongful discharge, that is, a dischargefor refusing an improperclassification in order to swell the anti-union vote The Board's finding that the Mastikswere discharged in violation of Sec 8 (1) must be sustained.Respondent challenges the finding that these discharges were also a violation of Sec8 (3) of the Act Its contention is that the discharges did not encourage or discouragemembership in a labor organization The only basis for such contention is lack of knowl-edge of such discharges on the part of other employees The Board inferred, however,under the circumstances of the case that the other employees would have this knowledgeWe cannot say that such an inference is unreasonable With such knowledge, the otheremployees would have every good reason to fear the same treatment meted out to theMastiks if they showed a friendly attitude toward theunion.The Board's conclusion thatthere was an 8 (3) violationis properBut whether this be true or not,the Board's orderof reinstatement and back pay as to the Mastiks would have to be sustained. We haveapproved the Board's holding that the discharge of the Mastiks was a violation of Sec8 (1) and the Board concluded that on that alone the Mastiks should be re-employed andreceive back pay in order to effectuate the policies of the Act This findingis not un-reasonable and must be acceptedIt is to be noted that in the Vail case the Board with judicial approval predicated its orderof reinstatement and back pay on the theory that the employer's conduct was violative of Sec-tion 8 (1) of the Act, and thatin orderto effectuate the policies of the Act reinstatement withback pay for the two supervisory employees was ordered.In the Inter-City Advertising Company case, asimilar situation was involved. Herea super-visoragainrefused to assist the employer in antiunion activities Among other things theBoard saidAs the Trial Examiner found, the reason for Peeler's discharge was his failure to reportto the Respondent the union activities of the nonsupervisory employees under his directionWe believe it reasonable to infer that the Respondent's reason for requiring suchreportswas to assist it in its campaign against the Union As we held, with judicial approval, inthe Vail case, the discharge of supervisors for refusing to aid in such a campaign unlaw-fully interferes with, restrains, and coerces the nonsupervisory employees involvedAlthough the Vail case was decided before the amendment of the Act, in our opinion theamendments have made no change in the law in this respect 34 [Emphasis supplied]33SeeN.L.R.Bv,VailMfg.Co., 158 F. 2d 664(C. A. 7), cert. denied 331 U. S. 835,rehearing denied 332 U. S. 826, motion to amend and modify decree denied February 10,1948 (C. A. 5), cert. denied 334 U S. 345, 61 NLRB 181.34Seeinfra as regards the decision of the United States Court of Appeals, Fourth Circuit,in Inter-City Advertising Company. TALLADEGA COTTON FACTORY,INC.321Itis to be noted that in each of the above cases the supervisors involved were dischargedbecause theyrefused to engage in unlawful conduct prejudicial to the rank-and-file employeesin their efforts to exercise the rights guaranteed them by Section7 of the Act Inthe Inter-CityAdvertisingCompany case,Peeler not only refused to engage in the unlawful conductrequested by the employer,but earlier had clearly identified himself as sympathetic to theunionization of the rank-and-file employees Under such circumstances the undersigned is incomplete agreementwiththe Board that it is reasonable to infer that his discharge servednotice on the rank-and-file employees that they "would henceforth be spied upon and reportedtomanagement as an integral part of the Respondent's campaign to interferewith,restrain,and coerce its employees in the exercise of their rights under theAct." Thusthe respondentinterfered with,restrained,and coerced its nonsupervisory employees in violation of Section8 (a) (1) of the Act. Z Nor does the undersigned disagree with the Board that the remedy ofreinstatement and back pay is a proper means of effectuating the policiesof the Act, underthe facts found in the Inter-City Advertising Company case, and cases cited therein in supportof its positionThe undersigned now comes to the determination of the issue raised hereinby thedischargeof Overseers Shiflett and Pilkington Simply stated the issue levels down tothis: Under thefacts found above did the Respondent interfere with,restrain,and coerce its employees in theexercise of the rights guaranteed them in Section 7 of the Act, and hence violate Section8 (a) (1) of theAct 9In the opinion of the undersigned,and after considerable research, hefinds that the answer is No. The findings that the undersigned has made above andwhich hewill make below have been based on the facts as he has honestly found them and his conclusionsthereon arrived at after careful consideration of the decisions of the Board and the courtsinvolving analogous situationsTo begin withthe facts found herein are contrary to those that were before the Board in thecases cited above Here,the supervisors Involved did not refuse to assist the employer inits illegal campaign against the Union but actually participated in it.Moreover,witness afterwitness calledby theGeneral Counsel testified credibly as to the illegal conduct of the twosupervisors,and from that testimony the undersigned has found a host of violations of Section8 (a) (1) of the Act. Overseers Shiflett and Pilkington admitted the commission of each andeveryviolation of Section 8 (a) (1) attributed to them by the General Counsel in paragraphs11 and 12 of his complaint Again, both Shiflett and Pilkington testifiedthat theyhad neverengaged in any prounion activities during the time material herein, and the undersigned has sofound above As a matter of fact both Shiflett and Pilkington stressed their disinterestednessin the union organizational campaign in their testimony before the undersigned.ParticularlyPilkington,as evidenced by his statement to Lyman H.Crowe whichhas been set forth above, 36and in his testimony concerning the meetings with McMillan and Murphy at the time the unionorganizational drive startedThe undersigned is not unmindful of the fact that the RespondentadmittedlydischargedShiflett and Pilkington because it felt that they had assisted the Union in winning the election,and had been unsuccessful in their efforts to keep the Union out of the plant Nor is he un-mindful of the fact thattheywere under constant pressure from both President McMillan andSuperintendentMurphy toincrease the tempo of their acts of interference,restraint, andcoercion.But the fact remains thattheydid carry out the demands of the Respondent to thebest oftheir ability.Under the facts herein,where and how can the undersigned infer that their discharge hadsuch an impact on the nonsupervisory employees that it constitutes an invasion of the rightsguaranteed employees in Section?of the Act' It is not settled law that the discharge of super-visory employees because of their failure to "satisfy"employers in carrying out their illegaldemands is per se violative of theAct Nor isit true that the discharge of a supervisor whois sympathetic to or has actively participated in the organization of rank-and-file employeesinvariably has such an"impact" on said employees that an employer's conduct in such asituation constitutes interference,restraint,and coercion,within the meaning of Section8 (a) (1) of the Act. Witness the Board's Decision and Order in Panaderia Sucesion Alonso,87 NLRB at pages 881-882. There the Board said.The fact that the discharge of Guitierrez may have had the incidental effect of dis -couraging the other bakery employees from exercising rights guaranteed them by Section7 does not cause the Respondents' essentially privileged conduct to assume the characterof an unfair labor practice Whenever an unfair labor practice charge is filed with the35 From a portion of the Intermediate Report which the Board by implication adopted in itsDecision and Order in Inter-City Advertising Company, 89NLRB 1103.36See the General Counsel's brief at page 5. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard based upon an employer's discharge of active union members, it can be arguedthat such discharges restrain and discourage other employees from engaging in unionactivitiesNevertheless if the Board finds that such employees were discharged becausethey had engaged in activities unprotected by the Act or were discharged for cause, theBoard invariably refuses to find that the employer committed an unfair labor practiceby reason of such discharges, notwithstanding the incidental effect upon other employeesFor similar reasons in this case, because Guitierrez was discharged for engaging inunprotected activities, we do not believe that the Respondents are guilty of violating theAct, despite the effect of the discharge upon the other bakery employees.The dissenting opinion of Chairman Herzog in the above case is interesting for the reasonthat he clearly pointed out to the majority the theory of the General Counsel as regards theapplication of Section 8 (a) (1) to the issues raised by the discharge of the supervisor involvedtherein.The majority thought otherwise and decided the case on another theory. The under-signed knows of no case in the Board's history that parallels the factual situation found here.Here we have two supervisory employees who carried out the Respondent's instructions to"keep the boys out of the Union," and then when they were discharged because they failed tosatisfy the Respondent in this regard, a charge is filed in their behalf with the Board on thetheory that their discharges interfered with, restrained, and coerced the nonsupervisoryemployees in the exercise of the rights guaranteed them in Section 7 of the Act Putting itanother way it amounts to this; on the one hand their acts of interference, restraint, andcoercion are chargeable to the Respondent as violations of Section 8 (a) (1), and rightly so, onthe other hand their discharge for not working "hard enough" to satisfy the employer in theirefforts to thwart the Union is likewise violative of the same section of the Act As far as theundersigned has been able to ascertain from Board decisions and orders, the Board has con-sistently refused to go into what "actual" effect violations of Section 8 (a) (1) have on the em-ployees who have been victims of such conduct For example, the Board "infers" that inter-rogation of employees about their union affairs is per se violative of the Act, it does not gointo the question as to whether or not it in fact it had such an effect. This is as it should be notonly for practical purposes, but as an effective way of administering the Act and to promulgateitspoliciesWho can say how much impact the discharges had on the nonsupervisory em-ployees, in the face of 3 months of activity on the part of the same supervisors on behalf ofthe Respondent in its campaign againsttheUnion? The undersigned cannot answer this questionnor will he, attempt to do so Would it not be just as reasonable to infer, upon the facts foundherein, that if the two overseers were reinstated they would be more vigorous in theirantinunion activity than they had been before their discharge? Then how could their reinstate-ment with back pay effectuate the policies of the Act? Suffice it to say however that upon thefacts found hereinabove, the undersigned is convinced and he so finds that the Respondentdid not violate Section 8 (a) (1) of the Act by discharging Overseers Marion K. Shiflett andSeybourn PilkingtonConsequently he recommends that this allegation in the complaint bedismissed in its entiretyThere of course remains in this as in all cases other interesting questions which theundersigned deems it unnecessary to decide in view of his findings above. Such as, for example,would not the recommendation of an order providing for back pay and reinstatement under thefacts found herein be penal in nature, even though clothed under the legal mantle of the phrase"to effectuate the policies of the Act" 9 Again, since the amended charge naming OverseersShiflett and Pilkington for the first time was filed a year and almost a month after their dis-charge, would not the decision of the United States Court of Appeals for the Third Circuit inthePennwovensn case have some effect here in view of the proviso to Section 10 (b) of the Act?Perhaps the decision of the United States Court of Appeals for the Ninth Circuit in the GlobeWireless, Ltd. 38 case which like Pennwoven involved a jurisdictional question concerning theapplication of the proviso to Section 10 (b) of the Act, insofar as "enlargement" of the originalcharge is concerned, might well raise a debatable question in view of the facts found herein.Having found as above the undersigned deems it unnecessary to comment at length on thecontention of the Respondent that the two discharged overseers were not "employees" withinthe meaning of the Act, and consequently beyond the pale of the Act, and that for this reason thecomplaint should also be dismissed as to them In the opinion of the undersigned he hasthoroughly discussed the Inter-City Advertising Company case hereinabove insofar as it wasnecessary for the purpose of his ultimate findings as regards this allegation in the complaint.However, he does feel that some comment is necessary in view of the decision of the Unitedsr N.L. R. B. v. Pennwoven, Inc., 194 F. 2d 521.38 193F. 2d 748. TALLADEGA COTTONFACTORY, INC.323States Court of Appeals for the Fourth Circuit, an excerpt of which has been set forth herein-above There, the court found that the Board's findings as regards the discharge of a super-visor,Peeler, was not supported by substantial evidence, and refused to enforce the Board'sorder of reinstatement and back pay for Peeler which the Board had found necessary in ordertoeffectuate the policies of the Act. In the same paragraph wherein it disposed of Peeler,the court said "As he was a supervisory employee, he was not protected from dischargebecause of union membership or activities, 29U. S. C. 152 (3)." In view of the court's findingsthat the Board's Order as to Peeler was not supported by substantial evidence, and the petitionfor its enforcement was denied solely on that ground, the undersigned considers this statementby the court to be mere dictum, and as such no authority to find contrary to the basic reason-ing of the Board as regards that portion of its order that related to its order of reinstatementand back payFor this reason the undersigned has rejected the Respondent's contention in this regard,and feels bound by the Board's Decision and Order in both the Vail and Inter-City AdvertisingCompany cases, under a proper factual situation 39 until it has been rejected on its merits bya United States Court of Appeals, or the Supreme Court of the United States.C.The discharge of James Edwin ShiflettAOJames Edwin Shiflett41 started to work for the Respondent sometime around April 22, 1946.He was employedas a learnertwister. After 5 weeksas a learner4Ehe was given a job as atwister on the second shift, 2 p. m to 11 p in He didn't like the hours because they didn'tpermit him to go out in the evenings with young folks his own age, and asked for a transfer.The Respondent was unable to place him on the first shift as he desired so he quit. In about 2weeks the Respondent asked him to come back to work. He accepted their offer and was putto work as a twister hand on the third shift. At this time his immediate superior was Super-visorBen Pope Thereafter he worked continuously for the Respondent either as a twisterhand or at odd jobs during slack periods up to the date of his discharge on October 4, 1949. Itissignificant that during the slack periods he was not laid off by the Respondent as wereother employees, but was given employment at some other type of work. When the Respondentrestored the third shift around August 1, 1949, Shiflett was one of the few employees selectedfor reemployment by the Respondent, and restored to his old job of twister hand.Shiflett joined the Union sometime in August 1949 He was signed up by W. H. Price, or-ganizer for the Union, who according to the record was in charge of the Union's organizationaldrive at that time. Present when he signed his application-for-membership card was ChesterMagouyrk 43 Thereafter he became active on behalf of the Union and assistedin itsorganiza-tional drive amongst the employees of the RespondentShortly after Edwin Shiflett joined the Union and about a week before the Board-orderedelection,President McMillan went to his father, Overseer Marion K. Shiflett, and told himthatEdwin had been out with a union man the night before. McMillan then asked OverseerShiflett what he was going to do about it, Overseer Shiflett told him that he couldn't do any-thing about it, that his boys were grown men and that they went where they pleased and did astheypleased 44 The record clearly shows that the Respondent was well aware of EdwinShiflett's activities on behalf of the UnionAt the time of Shiflett's discharge he wasoperatingtwister frames No. 7 through No. 13.Other twister operators on the same shift were Roy Thomas and Frank Griffin, who operatedframes Nos. 14 through 18 and Nos. 1 through 6, respectively. Thus Shiflett operated 7 frames,Thomas 5, and Griffen 6. As far as the record shows all of the frames were the same as faras the workload of the individual operator is concernedThe record discloses that after a time study was made by one George Tucker the workloadof the twister frame operators was increased. In Shiflett's case theincreasewas from 4frames to 739 Whichthe undersigned has found above did not exist herein.4oJames Edwin Shiflett is referred to in the record as Edwin Shiflett. The undersignedrefers to him in this section of the report as Shiflett and Edwin Shiflett where it is neces-sary to distinguish him from his brother,Harold Shiflett41 At the time of hearing herein Shiflett was a private in the Fifth Armored Division,Camp Chaffoc, Arkansas.42 Shiflett testified credibly that it was the Respondent'spolicy to give the learners 6weeks to learn to be a twister.43 See infra in re demotion of Chester Magouyrk.44As to the rest of this conversation between Overseer Shiflett and McMillan see thatsection of this report dealing with the discharge of Harold Shiflett.322615 0 - 54 - 22 3Z4DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Shiflett on the night of September 30, 1949, on the shift that started at 10 p m.he had trouble with the yarnrunningover the bottom of the bobbin on No 8 frame, and thathe reported this defect to Overseer Quarles and the fixer on the shift, George Phillips, whoworked on the frame for 15 or 20 minutes Just before quitting time at 6 a m. he had troublewith No 13 frame where the bobbins were building up too big.On the night of October 4, 1949, as Shiflett was preparing to go to work Overseer Pope cameto him and said that Superintendent Murphy had ordered his discharge for doing bad work, andfor him to go to the office and get his payThe Respondent contends that Edwin Shiflett was discharged because he permitted thebobbins on the frame under his supervision to become tangled, and thus caused the spoilageof an unusual quantity of yarn It also contends that Shiflett's discharge was for cause and thathis union membership and activities had nothing to do with it. In support of its contention inthis regard it offered the testimony of Overseer Pope, Superintendent Murphy, and otherwitnesses. The record is replete with testimony regarding this incident, boiled down it amountsto this--that Shiflett spoiled an unusual amount of yarn which cost the Respondent a con-siderable amount of money; that the amount of yarn spoiled by Shiflett was more than anyother employee had ever spoiled in its history, and that his negligence in this regard was thesole reason for his dischargeOn the other hand the General Counsel offered a number of witnesses who testified that itwas a common occurrence for yarn to run over on the frames, and that nobody had ever beendischarged for this reason For example, Roy Thomas, the twister tender who worked alongside of Shiflett on the same shift, testified that No 8 frame, which was the primary cause ofShiflett's trouble, required the services of the fixer on the shift on several occasions. Themain source of the trouble was that the bobbins kept running over at the bottom. Thomas'testimony in this regard is credited by the undersigned.Overseer Marion K Shiflett testified without contradiction that it was a common occurrencefor the yarn to run over thetopand bottom of the bobbins in the summer of 1949. He attributedthis situation to the fact that the workload of the twister tenders had been increased to suchan extent that they couldn't get around fast enough to take time out and untangle the yarn Thisseems to be a reasonable explanation in view of Edwin Shiflett's undenied testimony that hisworkload was increased from tending 4 frames to 7, following the time-study survey madeby George Tucker.45Roy Thomas further testified that shortly after Edwin Shiflett was discharged he askedOverseer Pope why he [Shiflett] was discharged, and that Pope said, "For tangling yarn, butif Shiflett had come to him and pulled it off, nothing would have happened." To which Thomasreplied in substance that if that was the reason then "they might as well fire all of us."Thomas' testimony in this regard also stands uncontradicted and undenied in the record andis credited by the undersignedOverseer Shiflett further testified without contradiction that while he was in charge ofoperations at the Respondent's plant to his knowledge no one had ever been discharged fortangling bobbins.Marion K Shiflett's testimony in this regard is indirectly corroborated by the undemedtestimony of Roy Thomas who testified that 2 months after Edwin Shiflett's discharge hisbobbins would run over and tangle up He told Supervisor Pope about it, who told him that wasbecause the frames were worn out. Pope did nothing about the situation. They continued torun over to such an extent that he was forced to ask Pope to help him pull the yarn off. Over-seer Quarles observed the situation and told Thomas he had to stop the bobbins from runningover They continued to run over, but Thomas was not discharged.On another occasion when Thomas reported for work he found the frames he was in chargeof in bad condition This time he didn't report the situation to any of his supervisors but shutthe frames down and walked off the job. About 2 or 3 hours later he went to Supervisor Popeand told him that he was quitting. Pope talked him out of it and together they straightenedthings up and he went back to work Thomas was paid for the time he was away from hisframes It is significant that Thomas was not a member of the Union.Pope admitted that the twister tenders made tangled yarn, but that Shiflett was the only oneever discharged for that reason. The undersigned credits Pope's testimony in this regard.Though there are many inconsistencies in Pope's testimony much of it is explainable bythe fact that the testimony he gave in the instant case was more than a year and a half afterevents surrounding Edwin Shiflett's discharge By no means does the undersigned find that45 The undersigned is not unmindful of the fact that Overseer Marion K. Shiflett is thefather of James Edwin Shiflett. TALLADEGA COTTON FACTORY,INC.325he was a dishonest witness, in fact he credits a considerable portion of his testimony, 46 aswill be shown hereinafter.Overseer Pope testified that sometime between 5:30 a. m. and 6 a. m., SuperintendentMurphy came through the mill and called his attention to the bobbins running over on one ofthe frames operated by Edwin Shiflett Murphy told Pope to warn Shiflett not to let such asituationarise inthe future Pope complied with Murphy's request. On the next shift whichstarted onthe night of October 3 at 10 p m and ended on the morning of October 4, 1949, at6 a m., Murphy again came through the mill and found 5 boxes full of tangled bobbins. In-vestigation showed that they were from the frames operated by Shiflett Pope described thesituationas "that it looked to me like practically the whole shift was run over at the top "He further testified that in his estimation there were 3 doffs to the box, that a doff was about120 bobbins or about 600 bobbins in all Which according to Edwin Shiflett's description of thesize of a bobbin to be about "20" in diameter when full, would at least to the undersignedamount to a large quantity of yarn, weighing several hundred pounds Pope admitted that hewas unaware of this situation until Murphy called his attention to it, which was near the endof shift, in fact about 10 minutes before the end of the shift Pope also admitted on cross-examination that he only looked at the bobbins which were on top of the boxes. Pope furthertestified that he didn't see or talk to George Phillips, the fixer, at any time during the lastshift that Shiflett worked.In the considered opinion of the undersigned it is incredible that Pope, who was in chargeof the shift and in and around the twister frames all night long, should have failed to noticethe spoiled yarn attributed to the carelessness of Edwin Shiflett.George Phillips, testifying in behalf of the Respondent in this regard, denied that he hadworked on any of the frames operated by Shiflett on the night of October 3 and 4, 1949. Phillipsfurther testified that he first saw the four boxes of tangled yarn at about 2 a. m. He also testi-fied that he reported the incident to Pope His testimony in this regard was as follows:Q. And did youmake any report ofwhat hadhappened on theMondaynight incident?A. Yes,sir.Reportedto Mr Pope.Pope on the other hand testified on direct examination that he hadn't seen or talked toPhillips during the entire shift. His testimony in this regard was as follows:Q. Did Mr Phillips work on the frames which were running 16/3 ply and 14/2 ply onthat night?A. If he did, he didn't say anything to me about it I didn't see him.As found above Phillips did not impress the undersigned as a forthright witness; Pope, inthe main, did so impress him Consequently the undersigned credits Pope's testimony in thisregardConclusionFrom all the above, and upon the record as a whole, the undersigned is convinced and findsthat James Edwin Shiflett spoiled a considerable amount of yarn on the night of October 3 and4, 1949 How much the record does not accurately discloseAccording to Murphy, Pope, and Phillips there was a great amount spoiled All testified asto the seriousness of Shiflett's neglect in permitting the bobbins to run over Yet, the recordclearly establishes the fact that Shiflett worked all night long without being cautioned orwarned by his immediate superior, Pope, that the yarn on the bobbins doffed from the framesunder his supervision was tangled and that a great quantity of yarn was being spoiled by hiscarelessnessThis seems incredible, in view of the great ado made by the Respondent overthis incident. It appears to the undersigned after a careful review of the evidence offered bytheRespondent that it "doth protest too much" as regards the seriousness of Shiflett'sderelictions.This is especially true in view of the uncontradicted, undemed, and credibletestimony of Marion K. Shiflett, Roy Thomas, and the admissions of Pope that no other em-ployee had ever been discharged for such an offense, and that the Respondent had permittedand condoned such errors both before and after Shiflett's dischargeIt is true, as the undersigned has found above, that Shiflett spoiled a considerable amount ofyarn It is also true that the Respondent had a right to discharge him for cause, or indeed forno cause at all. But it is likewise true that an employee cannot be discharged for engaging in46 SeeUniversal Camera Company, 340 U. S. 474, decided February 26, 1951. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion or concerted activities. Even though cause may exist, and the undersigned has found thatitdid here, nevertheless the discharge must have been solely for that reason, and not moti-vated by antiunion animus. Did such an animus exist here? The undersigned finds that it did.The recordis repletewith evidence of the Respondent's antiunion animus. The record alsoshows without contradiction that President McMillan and Superintendent Murphy both warnedOverseer Marion K Shiflett that his sons, Edwin and Harold Shiflett, would lose their jobsunlessthey got out of the Union They did not choose to do so Under all the circumstancesthe undersigned finds that James Edwin Shiflett was discharged because of his membershipin the Union and his activities on its behalf, and that the reasons advanced by the Respondentfor their action in this regard were not the real motive but sheer pretext. Consequently theundersigned finds that the Respondent herein by discharging James Edwin Shiflett violatedSection 8 (a) (3) and (1) of the Act, and thereby interfered with, restrained, and coerced itsemployees in the rights guaranteed them under Section 7 of the Act.D. The discharge of Harold Shiflett 47Harold Shiflett was first employed by the Respondent in the latter part of 1942. At that timehe was 16 years old. He continued to work for the Respondent off and on until he was dischargedon October 11, 1949. At that time he was employed as a fixer hand, which according to therecord was one of the highest paid jobs in the mill for the production employees. The most im-portant part of their job was to keep the frames in repair, and to see that they were kept inoperation.His immediatesupervisorat the time of his discharge was Supervisor JesseQuarles.Shiflettwas one of the first employees to join the Union, in June 1949. He attended all theunion meetings except two, and they were after his discharge.Shortly after he joined the Union, his father, Marion K Shiflett, then overseer in charge ofall three shifts in the spinning and twisting departments, had a conversation with PresidentMcMillan. In the course of the conversation McMillan told him that Harold had joined theUnion the night before, and for him[Marion K. Shiflett] to get him out of it, because he wantedtomake a fixer hand out of him. The next morning Superintendent Murphy and OverseerShiflett engaged in the following conversation:0. And after that conversation with President McMillan, concerning your son, HaroldShiflett, did Superintendent Murphy question you about Harold Shiflett?A. Yes, sir He come in the engine room door early one morning. Me and BradleyGosswere standingthere,--MR STANFORD:Speak up,Mr Shiflett.TRIAL EXAMINER SHAW. Yes, you will have to speak louder Go ahead.A. (Continuing) Me and Bradley Goss was standing there talking and Mr. Murphy saystome, he says, "Why don't you do something about Harold being in the union?", and Itold him I couldn't do anything, and he said, "If he belonged to me I could do something "He said, "I would run him off from home to get him out of the union." I told him not totalk to me like that about my boy I wasn't going to run them away from home for nobodyor nothingQ. Did Mr. Murphy make a reply to your statement that you wouldn't run your boysaway from home?A. He said if they were hisn he would run hisn away from home tro get them out of theunion[Emphasis supplied.)A few days later President McMillan again came to Overseer Shiflett, and talked to himabout his boys, Edwin and Harold, being members of the Union. Following is Marion KShiflett's undenied and uncontradicted testimony in this regard:Q. Did Mr Murphy mention Harold and Edwin Shiflett, your two sons ?A. Yes, sir. Him and Mr McMillan both talked to me about them boys every time theymet me for the last two weeks we ran down there.Q. What did Mr McMillan say to you about the boys?A.Well, on Tuesday evening, just before the election on Thursday, Mr. McMillan runintome in the twister room door and and told me that the other boy of mine was out withthe union man last night. That was Edwin Shiflett. Asked me what I what I was going todo about it, and I told him I couldn't do anything about it--them boys was grown , and theywent where they pleased and done as they pleased.47 Herein referredto as Shiflett and Harold Shiflett. TALLADEGA COTTON FACTORY,INC.327He said, "Well,"he says, "they are going to get your job." And he said,"Harold willlose his job." He said,"He can't run his job without you running it for him."He said,"Also Olen Jarvis can't runhis without you helping him." [Emphasis supplied.)Q. Was Harold Shiflett,your son, buying a new 1947 Studebaker at that time?A. Well,itwasn't exactly new, but it was practically new. Yes,sir. Mr. McMillanasked me if I had my place paid for, and I told him I didn't.He asked me if Harold hadhis car paid for, and I told him he owed$600.00 on it.And he said,"Well, you are goingto lose your place and your job,"and he said,"Harold is going to lose his car and hisjob."Q. Well,now, at that time were you buying a home here in Talladega9A. Yes, sir.Q. After youwere discharged,did you lose that home?A. No, sir. I didn'texactly lose it, but I had to sell it for about a thousand or fifteenhundred dollars less than I would have,if I could have kept it.The testimonyof Overseer Marion K. Shiflett as regards the above conversations withPresidentMcMillanand SuperintendentMurphystands undenied and uncontradicted in therecord.BradleyGoss, like Murphy,testifiedin theinstant case and was not queried bycounsel forthe Respondentas regards the conversation betweenOverseer Shiflett and Murphy,who accordingto Shiflettwas present atthe time.The undersigned credits Marion K. Shiflett'stestimony in thisregard.The Respondentcontends that HaroldShiflett wasdischargedbecause heput the wrong gearon one side of a spinning frame whichcaused it to produce a different size yarn from what theframe was expected to produce.And for thefurther reason that after he had discovered hismistake hetried to cover it upby changing the chalkmarkings on the yarn.It is also theRespondent's contentionthat Harold Shiflett was dischargedfor cause and that his union mem-bership and activities had nothingto do withits action in this regard.The undersigned has carefullyexaminedthe recordherein and has reached the conclusionthat despite the voluminous testimonyoffered by both the GeneralCounsel and the Respondentas regards the circumstances surrounding the dischargeof Harold Shiflett thatit eventuallyboils down to this:that Shiflettmade a mistake on settingup No.4 frame on one side, whichresulted in the production of badyarn;and that in aneffortto cover up his mistake he changedthe chalkmarkingson theyarn.The undersigned's findings in this regard are predicated onthe credited testimony of numerous witnessescalled by boththe General Counsel and theRespondent.He particularly relies on the testimony of HaroldShiflett,Overseer Quarles,doffers James McKennon and L. D. Bryant, andSuperintendentMurphy. Setforth below arethe facts as theundersignedfinds them.Superintendent Murphy ordered Overseer Quarles to put No.4 frame on the production of aNo. 6 yarn. Quarlespassed his instructions on to the fixer,Harold Shiflett,whose job it wasto changethe gears on theframe,and set it up to produceNo. 6 yarnon both sides.Shiflettgot the necessarygears out of the gearbox and changes the frame.When theframe was firstdoffed it was found thaton one side it was producing goodNo. 6 yarn with good full bobbins,this sideof the framewas doffedbyL. D. Bryant. The otherside of the frame,however, whichwas doffed at thesame time4a by James McKennon produced small bobbinswitha differentsize yarn.McKennoncalledthis to theattentionof Shiflett,who after looking the situationover discoveredthat he hadmade an error in setting up the frame on one side.According toShiflett he had failed to put the propergear in the gearbox on the side thatMcKennondoffed.He found the proper gearon thefloor near the frame.He then shut the frame down, andchanged the gear. Due to this errorconsiderable yarn of thewrong size and twist was pro-duced.ShiflettinstructedMcKennon to put thebobbins containingthis yarnin a separate box.The yarn as it came from both sideshad been markedby the doffers withbrown chalk as perinstructions.Shortly thereafter Shiflett took the bobbinscontaining the wrong size yarn andchanged thechalkmarkings thereonfrombrown to blue,the color allotted to No. 8 yarn.Along about2 p. in. onOctober 11, 1949,SuperintendentMurphy wentinto the winder roomtocheckup on the No.6 yarn that he had previouslyinstructed Overseer Quarles to spinearlier thatmorning.He asked OverseerSteel,who was thenin charge of the winding room,how he wascoming alongon the No.6yarn. Steeltold him thathe hadn't put it into the windersyet because he onlyhad a"half-a-doff." In other words the bobbinsfrom one side of a frame.Murphythen investigated the matter to find outwhy therewas only a half a doff in the windingDofferswork as a team,each doffing a side at the same time When the doffing isfinished,the frame is started up again, and goes back into production.For more informationabout the doffing process see infra,in re Chester Magouyrk. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom, when there should have been a full doff. He first inspected No. 4 frame and found thatitwas running correctly Further investigation revealed Shiflett's error and the bobbins thathad been doffed were checked and found to contain bad yarn Since it was almost impossibleto tell which of the No 8 yarn was good or bad because of the re-marking by Shiflett theentire doff was spot checked in the laboratory The tests revealed that some of the bobbinswere full of bad yarn with a low tensile strength. In other words good No. 8 yarn should havea breaking strength of around 280 pounds, the yarn in question had astrengthof about 180pounds. In order to keep the good No. 8 yarn from getting mixed up with the bad yarn, Murphyordered it over to the knitting room, thus causing a loss to the Respondent.The upshot of the whole affair was that Murphy ordered Harold Shiflett discharged. WhenShiflett reported to work the next day Overseer Quarles gave him his check and told him hewas discharged because of the above-described incidentConclusionIthas been well said that hard cases make bad law. Here is such a case. There isn't ashadow of doubt as regards Shiflett's derelictions He admitted them on direct examination,and was frank and honest about what occurred.Standing alone, there is no doubt in the undersigned's mind that the Respondent was justifiedin exercising its prerogative by discharging Harold Shiflett for his derelictions. On the otherhand, the undersigned is convinced-that Harold Shiflett at this time was working under a terrificmental strain. A week to the day prior to the incident of his discharge his brother, JamesEdwin Shiflett, had been discriminately discharged by the Respondent. Approximately 6 weeksbefore that his father, Overseer Marion K, Shiflett, was discharged. One cannot disregardthese incidents, and it well may be that they were partially responsible for his mental lapsein the gear incident. But, since the undersigned is not a psychiatrist he is in no position tocomment further in this regard.Harold Shiflett had been warned in no uncertain terms through his father, by PresidentMcMillan and Superintendent Murphy, that as a penalty for his union activity, he would losehis job, his car, and perhaps his home. 49Clearly if ever a man was marked for discriminatory discharge it was he. The threats ofMcMillan and Murphy, which stand undenied and uncontradicted in the record, stick out likea "sore thumb" no matter which way you turn. It is inescapable from the record that this manwas predestined for discharge, and the above derelictions gave the Respondent the opportunityitwas waiting for. There is no evidence in the record that Harold Shiflett had made mistakesin the past or had been warned about his work in fact the evidence is to the contrary. Fromall of the above the undersigned finds that Harold Shiflett was discharged by the Respondentnot because of the mistake he admittedly made but because he was a member of the Union,and had engaged in activities on its behalf and continued to engage therein in the face of theRespondent's warning to his father that he and his brother, Edwin, get out of the Union, a fewdays before the Board election, or suffer the economic consequences described above. Bydiscriminatorily discharging Harold Shiflett because of his membership in the Union, and hisconcerted activities with other employees of the Respondent for the purpose of collectivebargaining or other mutual aid or protection the Respondent thereby discriminated againsthim in regard to his hire and tenure of employment, discouraged membership in the Union,and interfered with, restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act and by such conduct violated Section 8 (a) (3) and (1) of the Act.E.The demotion of Chester MagouyrkChester Magouyrk worked steadily for the Respondent for 25 or 30 years, except for a periodof about 2,1 years during which time he farmed and operated a school bus. While Magouyrk wasworking for himself, the Respondent was short of good doffers and sent one of its employmentmen out to seehim and asked him to return to work He agreed to do so, and went to the factoryand reported to Superintendent Murphy. Murphy called Overseer Shiflett in and said to him,"Well, here he is. We have been needinga doffer. Now here is a doffer " He was immediatelyput to doffing on the second shift, in the spinning department He worked on that shift for about2months. He was then transferred to the first shift in the spinning department. There hedoffed with James McKennon, up to the date of his demotion to roving hauler on July 13, 1949.The record clearly shows that Chester Magouyrk was well thought of not only by the em-ployees of the Respondent but also by the publicin general. In addition to his duties with the49See McMillan's warningto Overseer Shiflett above. TALLADEGA COTTON FACTORY,INC.329Respondent, he was also a regularly ordained minister of the Gospel, havinga regularcharge,the Second Baptist Church in Talladega, Alabama. It was he who first conceived the idea ofunionizing the Respondent's employees His first contact with a member of the Union's or-ganizingcommittee was sometime in May or June 1949. At that time he met a Mr. W. H. Price,an organizerfor the Union, who called upon him at his home in the "Village." The meetingbetween Price and Magouyrk occurred shortly after the Respondent put in effect the wage cutwhich had been described above The upshot of their meeting was that Magouyrk agreed tohelp Priceorganizethe employees of the Respondent for the Union. Price gave him 4 or 5bookscontainingapplication-for-membershipcards.Thereafter, Magouyrk worked openly andstrenuously for the Union. He personallysigned upapproximately 75 of the Respondent's em-ployeesThroughout the union campaign his home in the "Village" was the rallying point forthose interested in the UnionItisalso clear from the record that Magouyrk's union activities were known to the Re-spondentfrom the time they started. As found above, Irion Heywood, a carpenter for theRespondent,was upin the "Village" one day in the early part of June 1949, and met theunion organizerat Chester Magouyrk's home. Heywood immediately reported this incidentto Superintendent Murphy. The events that transpired thereafter insofar as the Union's or-ganizationaldrive is concerned have been set forth in detail and will not be reiterated in thissection of the report Suffice it to say, however, that through some unknown channel the Re-spondent was kept well informed not only of Chester Magouyrk's union activities, but also ofthat of other employees as well.Shortly after the Union'sorganizationaldrive gotstarted,and Chester Magouyrk had beenidentifiedwith it, Overseer Marion K. Shiflett came to him and asked how he would like to betransferred to laying uproving.Magouyrk told Shiflett, in substance, that he wasn't surprisedat this move on the part of the Respondent, and would not have been if he had been asked toclean up the toilets The job Shiflett asked Magouyrk to take, that of laying up roving, was notonly a demotion but the pay was considerably less, 75 cents per hour compared to $1 01 perhour as a doffer Moreover, it was a hard job and required him to do tasks other than layingup roving (or ropingas itis often referred to in the record). About a week following the aboveconversation with Shiflett, the latter againcametoMagouyrk and told him that "they wasready to make the change" and thathewould start on laying up roving the next morning Priorto hisdemotion,Magouyrk had never been criticized for his work by any member of manage-ment,from Overseer Shiflett up to, and including, President McMillan, nor had there everbeen a complaint of any kind lodgedagainsthim personally So, after almost 30 years of servicewith the Respondent, his doffing box was taken away from him and he was demoted to one ofthe lowest paid jobs in the factory, soThe Respondent contends that Magouyrkwas takenoff his doffing job because of complaintsPresident McMillanand SuperintendentMurphy had received from his doffing partner, JamesMcKennon, and Overseer Shiflett According to Superintendent Murphy, McKennon had com-plainedon several occasions that Magohyrk couldn't doff off fast enough on his side of theframe, and thus caused McKennonto stand aroundand wait until Magouyrk finished his job.This loss of time would cutin onMcKennon's restperiods, and more important result in aloss of pay This was due to the fact that the doffers are paid on a piecework basis. Murphyalso testified that Overseer Shiflett had likewise complained to him about Magouyrk's work inthis regard. He further testified that after talking the matter over with Shiflett it was decidedto demote Chester.According to the credible testimony of Overseer Marion K. Shiflett, Magouyrk was a gooddoffer. In fact, he waskept onhis doffing job when the factory was reduced from 3 shifts to1 during thespringof 1949 In other words he was kept on as a doffer when other doffers werelaid off. Which indicates to the undersigned that at that time the Respondent considered him adesirable employee. The elimination of the second and third shifts occurred shortly before theUnion's organizational drivestartedAccording to the record, the third shift was laid offfirst, and the layoff of the second came a few weeks laterOverseer Shiflett further testified that after the Union's organizationaldrive started, Presi-dent McMillan came into the spinning and twisting rooms moreoftenthan he had in the past.so According to Hawkins Mechanical Dictionary, roving is described as follows: (1) Inspinning, the operation of forming the rove, or slightly twisted thread, from the sliver, orroll,ofwool,bymeans of a machine for the purpose, called a roving frame or rovingmachine; and (2) a roll of wool, or sliver, drawn out and slightly twisted; a rove Rove--arollof wool, or sliver, drawn out and slightly twisted preparatory to being further spuninto thread or yarn. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these trips McMillan would watch Magouyrk's work closely. 51 When Magouyrk would getbehind in his doffing, McMillan,on occasion,told Shiflett that he "ought to have got shed ofhim before " According to Shiflett, who asoverseer was in a positionto judge Magouyrk'swork, he told McMillan that Chester had worked for the Respondent all his life and that hehated to take him off his doff box He further testified that Magouyrk's work was satisfactory.He admitted however that he would slow up on occasion. According to Shiflett, McKennon,Magouyrk's doffingpartner,never complained about Chester slowing up the doffing until afterthe Union startedits organizational drive.Along about July 1, 1949, President McMillan told Overseer Shiflett that Chester was tooslow and thatthey would have totakehim off the doffing job, and requested him to ask Chesterif he wouldtake a rovingjob. Shiflettcarriedout McMillan's instructionsand asked Chesterabout thetransferHe told Shiflett that he had been doffing all his life and "didn't want to givehis doff box up." Shiflett told McMillan about his conversation with Chester, and McMillantold him to "pass it up for a few days," which they did 58About 2 weeks after the above conversation between President McMillan and Overseer Shiflett,they had another one concerning Chester Magouyrk. This is best told in Shiflett's ownlanguage:Q. After Mr McMillan had asked you this first time to ask Mr. Magouyrk to takeanother job, did he again approach you about taking Magouyrk off the doffer?A. Yes, sir. He come through one evening late and told me to get Chester off that doffbox next morning I believe it was on Friday morning when we taken him off. Any way, hetoldme to get him off that doff box And I said, "What if he quits?" He said, "Take himoff any how. If he quits, let him quit."Q. How long was that after the first time that Mr McMillan talked to you?A. It was something like two weeksQ. Did you then speak to Chester Magouyrk about what President McMillan had told you?A. No, sir, I didn't that day I waited until next morning. I just went and told him he wouldhave to go on the roving jobQ.What did Chester Magouyrk say when you told him--A. He said he thought it was pretty "come-off' or something like that He had beenthere doffing all his life, and taking his box away from him--Shortly after Chester Magouyrkwas demoted to laying up roving, President McMillan calledhim into his office Magouyrk's version of the conversation that ensued was as follows:Q.When you got to Mr. McMillan's office, what happened?A.Well, we had a long conversationQ. All right. Just tell me what happened when you first went to his officeA.Well, he was mighty nice when I first weft in.TRIAL EXAMINER SHAW: Go ahead--A. (Continuing)- -offered me a cigar. I accepted the cigar.51 See also the testimony of James McKennon in this regard A witness called on behalf ofthe Respondent, he testified on direct examination that after the union drive started he sawPresident McMillan in the plant 2 or 3 times more than before.52For a description of the doffing process the undersigned sets forth below an excerptfrom the testimony of Overseer Marion K. Shiflett in this regard:TRIAL EXAMINER SHAW: Pardon me for interrupting. What do you mean-by the"doff box"?MR STANFORD: Yes, sir.Q Explain the doff box, Mr. Shiflett.AWell, a doff box is just a box with wheels on it, about three or three and a half feetlong one end of it is made to doff yarn off in, and the other is made to put empty bobbinsin, see9 Fill your doff box up in this end, and push it up to the frame and doff it off.Q When the doffer is doffing, does he push a- -does he push that little doff box alongthe frames 9A.Yes, sir--with his knee. Pushes it along with his right knee.Q And is he pulling the full bobbin off with one hand and dropping it in the box 9A.Yes, sir. Takes it off with the left hand and puts it in the box, and puts in emptieswith his right hand.Q.Where does he get the empties ?A.As I said, one end of the box is made for the bobbins, see--about this big (indi-cating) on one end of the box. And the rest of it is made to put yarn in. TALLADEGA COTTON FACTORY,INC.331Q. All rightA. I don'tbelieve I can remember word for word what was said,but maybe I can giveyou--TRIAL EXAMINER SHAW Give us the gist of it.A. (Continuing)- -the detail of it.He began to show to me where I had been falling downon the hanks--that is my job--the doffing job And he asked nl\e did I want to call Mr.Tucker and go over it--talk it over.Itold him I didn't think there was any use callinghim in--me and him I thought could understand thatAnd we talked on, and he said--he or I one--Idon'tknow which one of us mentionedit--but something was mentioned about did I think because I had joined the union that hehad taken me off my doff boxSo the conversation went on,and we began talking about the character of the union repre-sentatives--that is Mr.Price and the other union men that had been helping organize.He accused me of being paid by the union to get Talladega Cotton Factory organizedHe accused the union representatives of bringing whiskey into the village.He asked medid I know that those men would come to my home drinking,or probably bring whiskey inmy home.I told him I went to church,and I didn't allow such as that in my homeHe asked me did I know that my wife was being unfriendly with women in the villagebecause of the unionHe asked me did I know that Iliad caused women and children to suffer--probably causesomebody to be killed because of the unionTRIAL EXAMINER SHAW: Have you established the date of the conversation, counsel?MR STANFORD Yes, sir That was the week after July 13, 1949.Q. Do you recall anything else that might have been said at that time?A. I believethat is about the substance of the conversation--we talked so much, butthat carries about the substanceA few days after the above conversation took place,President McMillan on one of his nowfrequent inspections of the mill saw some union leaflets posted on the bulletin boards. McMillancalled Magouyrk into his office and told him that since he was head of the Union he should pullthe leaflets off the boards. Magouyrk told him he did not put them there. To which McMillanreplied that he was responsible for them being on the board and to pull them off. Magouyrk didas requested Shortly after this incident,McMillan again called Magouyrk's attention to anotherbatch of union leaflets that were scattered in the alley and some were lying on a workbench inthe spinning room. Magouyrk told McMillan that he did not put the leaflets in the plant butthat he would pick them up McMillan then closed the conversation with these parting words,"You are going to cause this mill to shut down."As indicated above, President McMillan did not choose to testify at the hearing herein.Consequently Magouyrk's testimony as regards his conversations with McMillan are creditedby the undersigned and he finds that President McMillan engaged in the conduct and made thestatements attributed to him by Chester MagouyrkJames McKennon,Magouyrk's doffing partner,a witness called on behalf of the Respondent,testified concerning his role in the demotion of Magouyrk He and Magouyrk doffed as a teamfor about 3 years When he first doffed with Magouyrk he could hardly keep up with him, butas the months went by, and he gained experience he not only kept up with Magouyrk butactually became so adapt at doffing that he either had to wait for Magouyrk to doff his side ofthe frame or go help him out, so they could start the frame up again and go on to doff anotherDue to Magouyrk's slowness,they as a team couldn'tmake as many hank counts as they shouldhave,and hence he got less money per day, and did not get the proper amount of rest. To sumup his testimony as regards Magouyrk's doffing,McKennon considered himself as about thebest doffer the Respondent had during his tenure of employment,he was faster,made few ifanymistakes,and all in all did a bang up job.Magouyrk on the other hand according toMcKennon was old,and was lust too slow forhim The onlyconcession he would make con-cerningMagouyrk'swork was that he was a careful doffer.McKennon couldn't rememberwhen he first complained to his superiors about Magouyrk's work. He did recall, however,that he bypassed Overseer Shiflett, and went directly to Superintendent Murphy to lodge hisgrievance against Magouyrk. 53 On cross-examination McKennon admitted that the workload53 This seems rather odd to the undersigned in view of the testimony of other witnessesin this proceeding who testified that such matters went through regular channels. Whilethis incident on its face may seem unimportant, nevertheless when it and other idiosyn-crasies of McKennon are taken into consideration it has more than a little effect on theundersigned's ultimate findings as to his credibility as a witness. 332DECISIONSOF NATIONAL LABORRELATIONS BOARDon the shift that he and Magouyrk doffed together before, and at the time Magouyrk wasdemoted to roving hauler was "just to[sic] much work."He further admitted that becauseof this situation a great many frames had to be shut down for the lack of a doffer He alsoadmitted that this had an effect on his pay, because they were paid on the hank count, hencethe fewer the hanks,the less the payMcKennon admitted on cross-examination that Magouyrk's work was just as good at thetime he was transferred to laying up roving on July 13,1949, as it was at the time GeorgeTucker 54 made the time studies on the various jobs.Rita Burdett,an employee of the Respondent for about 4 years before the hearing herein,and a spinner in cotton mills for about 22 years,testified as to the comparative ability ofMcKennon and Magouyrk,as doffers,based upon her observations of their work over a longperiod of time Her opinion is set forth below:Q.When youfirst were assignedto thefirst shift, who were the doffers in the spinningdepartmentA. James McKennonand ChesterMagouyrk,I believe--the best I remember.Q. Did you haveany criticisms concerning their doffing?A. No, sirQ. From yourobservation,which one of those two was the best doffer9MR. CONSTANGY:Mr Examiner I don't thinkthis lady hasbeen qualified as an expert.MR STANFORD I think 21years as a spinner--as a spinning hand--and the testimonyisclear that the doffers take care and doff their bobbins,and the work of the dofferdirectly affectsthe payof the spinners--I thinkthat certainly qualifies her to testify.TRIAL EXAMINER SHAW:Iwill overrule itQ. From yourobservation of James McKennon and Chester Magouyrk when they aredoffing foryou, whichone was the best doffer?A. I wouldn't say. Theywere both good.0. Good"A. I would say theywere both probably equal. Probably one time one would beat one,and sometimesthe otherwould beatQ. Have youever seen Chester Magouyrkdoffoff beforeJamesMcKennon?A. At times. And I haveseenJamesbeat Chester.But I have seen Chester beat--getoff fewerbobbinsthan James0. Now, which one did thebest job in tying up ends?A.Well, theywas equally as good.The undersigned was impressed by Burdett's testimony in his considered opinion hercomparison of the work of McKennon and Magouyrk was fair and impartial Moreover, shealso impressed the undersigned as an honest and forthright witness. Her testimony is fullycredited by the undersignedConclusionFrom all the foregoing the undersigned finds that Chester Magouyrk was and had been for aperiod of around 30 years a steady and conscientious employee and that he was a good dofferand careful in his work Admittedly hewas older than McKennon,but after 30 years of serviceany slowness he may have evidenced in his work was offset by the fact that he did a neat andtidy job of tying up his ends The undersigned also finds that regardless of Magouyrk's agethe speed-up system with the added load it put on the doffers had more to do with any loss ofpay and rest McKennon may have sustained than any alleged derelictions in Magouyrk's workMcKennon himself under vigorous cross-examination was reluctantly forced to admit thatthis situation was a major factor in his gripe about his take-home pay and loss of adequaterest periods In other words in McKennon's opinion"itwas to much work in the spinningdepartment for two doffers"The history of the doffing situation on the first shift afterMagouyrk's demotion bears this outHaving found as above the undersigned is convinced and he so finds that the demotion ofChesterMagouyrk was not occasioned by his derelictions as a doffer,but because of hisundisputed leadership in the Union's organizational drive. His identity with the Union is sowell established in the record that any additional comment in this regard by the undersignedwould be sheer nonsense The undersigned is not unmindful of the prerogatives of employers54 Identified throughout the record as the person responsible for setting up the Bedauxor speed-up system. TALLADEGA COTTON FACTORY, INC.333to demote or promote employees. And they may do so with immunity before, after, or in themidst of union or concerted activity amongst its employees. The only determent to theirexercise of this right is that the discharge, demotion, layoff, or what not must not be moti-vated by reason of an employee's union or concerted activities with other employees for thebetterment of their conditions of employment and for the purpose of bargaining collectivelywith their employers.The facts found herein above convince the undersigned that Magouyrk was not demoted be-cause of McKennon's gripes about his slow doffing and derelictions attributed to him by theRespondent, but because he was the undisputed leader of the Union's organizational efforts.The undersigned is convinced and heso finds that this was the motivating factor in Magouyrk'sdemotion The undersigned is also convinced that absent his identity with the Union, he neverwould have been demoted and as of today would still be in possession of his doff box, doffingalong in the mode and manner he had pursued for more than two decades for the RespondentItmust be remembered that President McMillan took Magouyrk to task in no uncertainlanguageas regards his union activities, on several occasions, particularly as regards thehandbill incidents, and once in a face-to-face conversation. These facts weigh heavily in theundersigned's ultimate findings herein because Magouyrk's testimony in this regard standsuncontradicted and undenied in the record. Therein lies the animus of the Respondent towardthe Union, and in particular Magouyrk's connection therewith.The Board and the courts in innumerable decisions have consistently held that where anti-union considerations precipitate a demotion (or a discharge), such demotion (or discharge) isdiscriminatory and prohibited by the Act, even though valid reasonsexist55which would havewarranted this action.56As found above the motivation for Magouyrk's demotion stems from his outstanding leader-ship of the Union's organizational drive. The undersigned has also found above that the reasonsadvanced by the Respondent for the demotion of Magouyrk are mere pretext. The record isclear that Magouyrk refused to be intimidated into abandoning his union affiliation and activi-ties in the face of demotion (or perhaps ultimate discharge) because he sincerely and honestlybelieved that he and others similarly situated had the right to exercise the rights guaranteedthem by Section 7 of the Act. The undersigned is convinced and therefore finds that the Re-spondent demoted Chester Magouyrk because of his membership in and outstanding open-and-above-board activities on behalf of the Union in violation of Section 8 (a) (3) and (1) of the Act.He also finds that the incidents cited above as regards the union pamphlets were likewiseviolative of Section 8 (a) (1) of the Act, primarily on account of the setting and the ill-temperedlanguageused by McMillan in his conversation with Magouyrk at the time. The undersignedsees no rhyme or reason to engage in a lengthy discussion of these incidents in this, an alreadytoo voluminous, report.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, it will berecommended that the Respondent cease and desist therefrom and take certain affirmativeaction which the undersigned finds necessary to effectuate the policies of the ActIthas been found that the Respondent discriminated in regard to the hire and tenure of em-ployment of James Edwin Shiflett on October 4, 1949, and Harold Shiflett on October 11, 1949,by discriminately discharging them. The undersigned therefore recommends that the Re-spondent offer to James Edwin Shiflett and Harold Shiflett immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to their seniority orother rights and privileges and make James Edwin Shiflett and Harold Shiflett whole for anyloss of pay they may have suffered by reason of such discrimination by payment to them of asum of money equal to that which they would have earned as wages from the date of their55 The record herein clearly does not bear out the Respondent's contention that such areason did exist as regards Magouyrk. The substantial evidence is to the contrary56 To cite a few cases: Kansas Milling Co., 86 NLRB 925; Wallick and Schwalm Corp.,95 NLRB 1262. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatory discharges,James EdwinShiflett onOctober 4, 1949,and HaroldShiflett onOctober 11, 1949, to the date of the offerof reinstatementless theirnet earnings during suchperiods inaccordance with the formula set out in F. W. Woolworth Company, 90 NLRB 289.Ithas also been found that the Respondent on July 13, 1949, discriminatedin regard tothe hire andtenureof employment of Chester Magouyrk by discriminately demoting him fromhis position of doffer to roving hauler. The undersigned will, therefore, recommend that theRespondent offer to Chester Magouyrk immediate and full reinstatement to his former orsubstantiallyequivalentposition,without prejudice to his seniority or other rights and priv-ileges and make Chester Magouyrk whole for any loss of pay he may have suffered by reasonof such discrimination by payment to him of a sum of money equal to that which he would haveearned as wagesfromJuly 13, 1949, the date of his discriminatory discharge, to the date of theoffer of reinstatement less his net earnings during such period in accordance with the formulaset out in F. W. Woolworth Company, 90 NLRB 289.Ithasalso beenfound that the Respondent by various acts interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed by the Act. It will thereforebe recommended that the Respondent cease and desist therefrom.Upon a consideration of the record as a whole, the undersigned is convinced that the Re-spondent's conductin employing the many unfair labor practice tactics it did in order to pre-vent the unionization of its employees indicates an attitude of opposition to the purposes ofthe Act generally. In order, therefore, to make effective the interdependentguarantees ofSection 7 of the Act, thereby minimizing industrial strife which burdens and obstructs com-merce, and thus effectuate the policies of the Act, it will be recommended that the Respondentcease anddesist from in any mannerinfringing uponthe rightsguaranteedin Section 7 of theAct.On the basis of the foregoing findings of fact and upon the entire record, the undersignedmakes the following:CONCLUSIONS OF LAW1.Textile Workers Union of America. CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in the hire and tenure of employment of James Edwin Shiflett andHarold Shiflett by discharging them on October 4 and 11, 1949, respectively,. and of ChesterMagouyrk by demoting him on July 13, 1949, therebydiscouragingmembership in TextileWorkers Union of America, CIO, the Respondenthas engagedin andis engagingin unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with,restraining,and coercingemployees in the exercise of the rightsguaranteedin Section 7 of the Act, the Respondent has engaged in andis engagingin unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.By discharging Overseers Marion K. Shiflett and Seybourn Pilkington the Respondentdid not violate Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]BOB MORGAN MOTOR COMPANY,INC. andINTERNATIONALASSOCIATION OF MACHINISTS, AFL. Cases Nos. 16-CA-529and 16-CA-546. July 22, 1953DECISION AND ORDEROn May 29, 1953, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceedings, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaintbe dismissed in its entirety,as setforth in the copy of theIntermediate Report attached hereto. Thereafter the General106 NLRB No. 62.